UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-141699-05 YCC HOLDINGS LLC (Exact name of registrant as specified in its charter) DELAWARE 20-8284193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) Delaware 20-8304743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Indicate by check mark whether either registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YCC Holdings LLC YesoNo x Yankee Holding Corp. Yes xNoo Indicate by check mark whether each registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that such registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YCC Holdings LLC YesxNoo Yankee Holding Corp. Yes o Nox Yankee Holding Corp. is a voluntary filer of reports required of companies with public securities under Section13 or 15(d) of the Securities Exchange Act of 1934, and it will have filed all reports which would have been required of it during the past 12 months had it been subject to such provisions. Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that such registrant was required to submit and post such files). YCC Holdings LLC Yes xNo o Yankee Holding Corp. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. YCC Holdings LLC Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smaller Reporting Company o Yankee Holding Corp. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smaller Reporting Company o Indicate by check mark whether either registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The registrants have no common equity held by non-affiliates and had no common equity held by non-affiliates as of the last business day of the most recently completed second fiscal quarter. 2 YCC Holdings LLC does not issue common stock but has one member’s interest issued and outstanding.YCC Holdings LLC’s sole member is Yankee Candle Investments LLC. As of March 19, 2012, there were 497,981 shares of Yankee Holding Corp. common stock, $.01 par value, outstanding, all of which are owned YCC Holdings LLC. Documents incorporated by reference (to the extent indicated herein). None 3 TABLE OF CONTENTS Item Page PART I Item 1. Business 5 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 23 Item 4. Mine Safety Disclosures 23 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 49 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 94 Item 9A. Controls and Procedures 94 Item 9B. Other Information 96 PART III Item 10. Directors, Executive Officers and Corporate Governance 96 Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 4 Table of Contents EXPLANATORY NOTE This Annual Report on Form 10-K is a combined report of YCC Holdings LLC (“YCC Holdings”) and Yankee Holding Corp. (“Holding Corp.”), a direct 100% owned subsidiary of YCC Holdings. Unless the context indicates otherwise, any reference in this report to the “Companies,” “Company,”“we,” “us” and “our” refers to YCC Holdings together with its direct and indirect subsidiaries, including Holding Corp. All of the operating results of YCC Holdings and Holding Corp. are derived from the operating results of The Yankee Candle Company, Inc. (“Yankee Candle”).Where information or an explanation is provided that is substantially the same for each company, such information or explanation has been combined.Where information or an explanation is not substantially the same for each company, we have provided separate information and explanation.In addition, separate financial data and financial statements for each company are included in Part II (Item 6 and Item 8). FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains a number of forward-looking statements. Any statements contained herein, including without limitation statements to the effect that the Company or its management “believes”, “expects”, “anticipates”, “plans” and similar expressions that relate to prospective events or developments should be considered forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. There are a number of important factors that could cause our actual results to differ materially from those indicated by such forward-looking statements. These factors include, without limitation, those set forth below in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Future Operating Results.” We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1. BUSINESS Organization On February 6, 2007, Yankee Candle, our“Predecessor” public company, merged (the “Merger”) with an affiliate of Madison Dearborn Partners, LLC (“MDP” or “Madison Dearborn”). In connection with the Merger, YCC Holdings acquired all of the outstanding capital stock of the Predecessor for approximately $1,413.5 million in cash. YCC Holdings was owned by affiliates of MDP and certain members of our senior management subsequent to the merger. YCC Holdings owns 100% of the stock of Holding Corp., together the “Successor” companies, which in turn owns 100% of the stock of The Yankee Candle Company, Inc. In February 2oldings formed a wholly-owned subsidiary, Yankee Finance, Inc. (“Yankee Finance, Inc.”), for the purpose of issuing in conjunction with YCC Holdings $315.0 million aggregate principal amount of 10.25%/11.00% Senior Notes due 2016 (the “Notes”) pursuant to an Indenture, dated February 9, 2011.Simultaneously, all equity interests in YCC Holdings previously held by MDP and certain members of management were exchanged for like interests in Yankee Candle Investments LLC (“Yankee Investments”), the newly formed parent of YCC Holdings.YCC Holdings used the net proceeds from the Notes to make a distribution to its newly formed parent, Yankee Investments, who made a distribution to the holders of its Class A common units, together with payments to certain holders of its Class B and Class C common units. Ultimately, distributions and/or payments of $295.5 million and $5.4 million were made to MDP and certain members of management and directors, respectively. The amounts paid to management related to the Class B and Class C shares are reflected as compensation expense of the Company in fiscal 2011. In the fiscal second quarter of 2011, the Companies formed Yankee Group, a Delaware limited liability company.Yankee Group is the parent of Yankee Investments. The members of Yankee Group include certain funds affiliated with Madison Dearborn Partners, LLC (“Madison Dearborn”), as well as certain management and directors of Holding Corp.In connection with the formation of Yankee Group, a second exchange of equity interests occurred, whereby holders of Class A, Class B and Class C common units in Yankee Investments exchanged such units on a one for one basis for an identical interest in Class A, Class B, and Class C common units of Yankee Group.After the exchange, each unit holder had the same ownership interest with the same rights and features in Yankee Group that it previously had in Yankee Investments.As of December 31, 2011, all outstanding common units of Yankee Investments were owned by Yankee Group. 5 Table of Contents See the entity chart below: Overview We are the largest specialty branded premium scented candle company in the United States based on our annual sales. We sell our products in multiple channels of distribution across many countries. Our customer touchpoints include our own company-operated retail stores, our Consumer Direct business, our Fundraising business, and a global network of both national account and independent specialty gift customers and channels. We have a 42-year history of category leadership and growth by marketing Yankee Candle products as affordable luxuries, consumable products, and valued gifts. We offer approximately 3,500 stock-keeping units (SKUs) of candle products in approximately 390 fragrances, which include a wide variety of jar candles, Samplers® votive candles, Tarts® wax potpourri, pillars and other candle products, the vast majority of which are marketed under the Yankee Candle® brand. We also sell a wide range of other home fragrance products, including electric plug home fragrancers, decorative reed diffusers, room sprays, potpourri, scented oils and coordinated candle related and home decor accessories. Additionally, we offer products such as the Yankee Candle Car Jars® auto air freshener product line, travel sprays and other products to fragrance cars and small spaces. We operate a vertically integrated business model with approximately 76% of our gross sales for the fifty-two weeks ended December 31, 2011 generated by products we manufactured at our Whately, Massachusetts facility.Candle products are the foundation of our business, and are available in a wide range of fragrances and colors across a variety of jar candles.Our candle prices range from $1.99 for a Samplers® votive candle to $27.99 for a large 22-ounce jar candle. This variety ensures each customer can find Yankee Candle products appropriate for the consumer's lifestyle and budget. In addition to our "everyday" product offerings, we also offer seasonally-appropriate fragrances, products, home décor accessories, and giftsets on a limited edition, seasonal basis. These themed temporary programs occur four times a year: Spring, Summer, Fall, and the Christmas/Holiday season. Distribution: Customer Touchpoints We sell our products in multiple channels of distribution across many countries. Our customer touchpoints include our own company-operated retail stores, the Consumer Direct business, the Fundraising business as well as a global network of both national account and independent specialty gift customers and channels. We have an extensive and growing national and international wholesale segment with a diverse customer base. As of December 31, 2011, we had a domestic wholesale network of approximately 28,800 locations in North America, typically in non-mall locations. Outside of North America, we sell our products primarily through our subsidiary Yankee Candle Company (Europe), Ltd. (“YCE”), which has an international wholesale customer network of approximately 5,700 locations and distributors covering 49 countries as of December 31, 2011. We also sell our products in Japan, Korea, China and other Asian countries through our Asian distributors and in Latin America through multiple distributors. We also have a growing retail store base primarily located in shopping malls and lifestyle centers. As of December 31, 2011, we operated 552 Yankee Candle retail stores. We operate two flagship stores, a 90,000-square-foot store in South Deerfield, Massachusetts, which is a major tourist destination in Massachusetts, and a second 42,000-square-foot flagship store in Williamsburg, Virginia. In 2011, we entered the Canadian retail market by opening five new stores in the province of Ontario.Our Consumer Direct business is an important brand building opportunity with catalog circulation of approximately 6.8million in 2011 and email circulation of over 280million in 2011. The Fundraising business distributed selected Yankee Candle brand and non-branded products through approximately 19,200 fundraising groups and worked with approximately 2.7million individual sellers as of December 31, 2011. 6 Table of Contents Industry Overview We operate primarily in the domestic giftware industry. Within this industry we compete in sub-markets, including, primarily, the domestic total candle, home fragrance, scented candle and premium scented candle markets. Based upon the market data from Kline& Company, we believe that the domestic home fragrance market, including candles, has grown at an approximately 2% compound annual growth rate from 2005 to 2010, reaching sales of approximately $6.9billion; the domestic premium scented candle markets, which is our primary market, represented 57% of the domestic scented candle market in 2010, versus 55% in 2005, reaching sales of approximately $1.7billion. Wholesale Operations Our wholesale strategy focuses on home decor, gift and other image appropriate retailers. The wholesale business is an integral part of our growth strategy and, together with our other distribution channels, helps to further build our brand awareness. For the period from fiscal 2009 through fiscal 2011, our wholesale operations achieved 2% compound annual sales growth from $227.7million to $336.6million. We believe the Yankee Candle® brand name is the most recognized brand in the premium scented candle market. Our wholesale customers are also loyal, with approximately 79% of our U.S. wholesale accounts having been customers for more than five years. We believe that our ability to provide industry leading category management expertise to our wholesale customers regarding product knowledge, display suggestions, promotional ideas and geographical consumer preferences is a significant competitive advantage that we plan to continue to leverage. Over the past five years, we have increased our wholesale locations from approximately 17,400 to approximately28,800 locations in North America as of December 31, 2011. We have done this by continuing to be the leading candle and home fragrance company in the gift channel, working with a diverse customer base which includes independent gift retailers and leading national gift retailers such as Hallmark, while also expanding our business in new channels and national accounts. These channels include leading home specialty retailers such as Bed Bath& Beyond, leading national department stores such as Kohl's and JC Penney, regional department stores, "premium mass" retailers such as Target and Meijer, home improvement retailers and selected club stores and other national accounts. We plan to continue this multi channel approach, using new brands and products to allow us to gain additional selling space in our existing customers and to penetrate new channels and customers as well. In the gift channel, we plan to grow our business by, among other things, employing dedicated gift channel sales teams to work closely with retailers like Hallmark and some of our larger independent gift retailers to provide tailored marketing and merchandising programs specific to the channel and to provide enhanced category management expertise and account level sales planning. We also plan to continue to expand our presence in the specialty retail channels by driving further expansion into other home fragrance categories in retailers such as Bed, Bath& Beyond and by exploring the use of new brands and products to allow us to penetrate new channels, such as the specialty craft channel and the development of branded businesses in other complimentary channels of distribution. During 2011, we rolled out our Home Classics® line in Meijer stores and our non-Yankee branded ScentBeads™ product line in Walgreens and Meijer stores. Scentbeads™ uses a new proprietary candle technology. We use a dedicated in-house direct telemarketing sales force along with a third party service to service our wholesale customers. In addition, we have several account managers located in field offices across the United States to help us service our larger accounts. This provides us with greater control over the sales process, and allows us to provide customers with better and more accurate information, faster order turn-around and improved customer service, to create more consistent merchandising nationwide and to reduce costs. International Operations Sales from our international operations have achieved 39% compound annual sales growth from $52.1 million to $101.3million for the period from fiscal 2009 through fiscal 2011. We sell our products in the United Kingdom and elsewhere in Europe primarily through international distributors and our wholly-owned subsidiary YCE which utilizes our distribution center located in Bristol, England.YCE sells our products through multiple channels, with the majority of its sales occurring in the United Kingdom and Ireland through independent gift stores, national accounts and also through its "store within a store" retail concessions business. YCE also sells directly to wholesale accounts in countries such as Germany, Italy and France, and to numerous other countries through distributors. We intend to continue to grow our business outside of North America by leveraging our wholesale distribution network and our existing distribution center in Bristol, England, and by further expanding our international business, including further geographic expansion in Asia, primarily in Japan, China and Korea and in Latin America. 7 Table of Contents Retail Operations Retail Stores Our retail operations include our retail stores, our Consumer Direct business, our Fundraising business, and Chandler's restaurant (located at our South Deerfield, Massachusetts flagship store). All of our retail stores are Yankee Candle-owned and operated; none are franchised. For the period from fiscal 2009 through fiscal 2011, our retail segment achieved 6% compound annual sales growth from $401.3million to $449.2million. Retail sales, as a percentage of total sales, decreased slightly from 58% in fiscal 2010 to 57% in fiscal 2011. During fiscal 2011, we increased our Yankee Candle retail sales base by 37 net stores, ending the period with 552 Yankee Candle retail stores in 46states and in one province in Canada. The average capital requirement to open a new Yankee Candle store, including working capital, is approximately $0.2 million. In opening new stores, we target high traffic retail locations in shopping malls and lifestyle centers. Our retail stores, excluding our two flagship stores, average approximately 1,630 gross square feet.Of our 552 Yankee Candle retail stores, 360 are located in shopping malls.We plan to open approximately 25 to 30 additional stores in 2012. The non-shopping mall locations include our South Deerfield, Massachusetts and Williamsburg, Virginia flagship stores. We believe that our flagship stores are the world's largest candle and holiday-themed stores with approximately 90,000 square feet of retail and entertainment space in South Deerfield and 42,000 square feet in Williamsburg. These stores promote Yankee Candle's brand image and culture and allow us to test new product and fragrance introductions. The South Deerfield flagship store is a major tourist destination and provides visitors with a total shopping and entertainment experience including the Yankee Candlemaking Museum and Chandler's, a 240-seat restaurant. This flagship store also includes our Yankee Candle Home "store within a store," which showcases home goods, accessories, furnishings and decorative accents in sophisticated country décor settings. The Williamsburg flagship store features candle dipping, candle-making demonstrations, animated musical entertainment and an old-time photo studio. In addition to our retail stores, we also sell our products directly to consumers through the Consumer Direct business, and the Fundraising business. We believe these two businesses will continue to serve as important sources of revenue growth and profitability, while also helping to build brand awareness, introduce our products to new customers and drive traffic to our retail stores. Outstanding customer service and a knowledgeable employee base are key elements of our retail strategy. We emphasize formal employee training, particularly with respect to product quality, candle manufacturing and the heritage of Yankee Candle. We also have a well-developed, eleven-day training program for managers and assistant managers and an in-store training program for sales associates. Our high customer service standards are an integral part of our ongoing success. Each store is responsible for implementing and maintaining these customer service standards. Consumer Direct Business As part of the Consumer Direct business, which is a component of our retail operations, we market our products through our consumer direct mail catalogs and Internet web site. The Consumer Direct business generated $38.4million of sales in 2011, compared to $31.8million of sales in 2010. Our consumer direct mail catalogs feature a wide selection of our most popular products, together with additional products and offerings exclusive to our catalog channel. We believe that our consumer direct mail catalog constitutes an important marketing tool, serving to increase the awareness and strength of the Yankee Candle® brand and driving sales to our retail stores and Internet web site. Our web site, www.yankeecandle.com provides our on-line customers with an easy and convenient way to purchase a wide variety of our most popular products. The web site also offers features designed to promote sales and provide enhanced customer service and convenience, including personalized guest registration, gift cards and other gift giving programs, a store locator, decorating ideas, sites dedicated to corporate gifts, weddings and other customized purchasing opportunities. We plan to implement various initiatives designed to drive further growth in this business, including an enhanced website that was launched during 2011, strategic investments designed to increase conversion, continue to build our web database, as well as increase catalog and email circulation and our segmented marketing. Fundraising Business Our fundraising business, which is a component of our retail operations, distributes selected Yankee Candle® branded products through fundraising organizations. As of December 31, 2011, we sold our products to approximately 19,200 fundraising organizationswhich in turn resulted in approximately 2.7million individual sellers selling Yankee Candle products in their local schools and communities. The Fundraising business generated $39.8 million in sales in 2011, compared to $37.9 million of sales in 2010. We have increased both our internal sales force and our independent sales representatives over the past several years, and plan to continue to do so as we expand this business into additional geographies. We believe this channel presents significant growth opportunities and also serves to increase our brand awareness and introduce our products to new groups of potential customers. 8 Table of Contents New Product Innovation We target approximately 25% of our total company sales to result from the introduction of new products each year. Our long history as a product innovator in the premium scented candle segment has been supported by our strong and experienced in-house Brand Management, Marketing, Design, and Creative Development teams, which include artists, master fragrance specialists, designers, package developers, trend agents, Research &Development lab professionals, market researchers, and brand managers. These internal experts work closely together, along with a network of outside partners, to identify key market trends, to translate these key insights into business strategies, and to develop new product concepts. In 2011, we introduced 18 new fragrances to our flagship Housewarmer® product line, 19 new fragrances in our seasonal Trend Collections, and an additional 22 new fragrances across our Simply Home™,Yankee Candle Home Classics® and other specialty brands. We also added several new product forms to our existing candle portfolio, including the launch of our new Perfect Pillar™ line and our new ScentBeads and Pure Radiance™ brands. We continued to expand our home fragrance product offerings, introducing ScentLight™ fragrance diffusers, and adding a number of new fragrances and styles to our existing products. Manufacturing Approximately 76% and 75% of our gross sales for the fifty-two weeks ended December 31, 2011 and January1, 2011, respectively, were generated by products manufactured at our 294,000 square foot facility in Whately, Massachusetts. As a vertically integrated manufacturer, we are able to closely monitor the quality of our products, control our production costs and effectively manage inventory. We believe this is an important competitive advantage that enables us to ensure high quality products, maintain affordable pricing and provide reliable customer service. Our products are manufactured using filled, molded, extruded, compressed and dipped manufacturing methods. The majority of our products are filled products which are produced by pouring colored, scented liquid wax into a glass container with a wick. Pillars are made by extrusion, in which wax is pressed around a wick through a die. Tapers are produced through a dipping process and Tarts® wax potpourri and Samplers® votive candles are made by compression. We use high quality fragrances, premium grade, highly refined paraffin and soy waxes, and superior wicks and dyes to maintain the premium quality characteristics of our products. Our manufacturing processes are designed to ensure the highest quality of candle fragrance, wick quality and placement, color, fill level, shelf life and burn rate. We are continuously engaged in efforts to further improve our quality and lower our costs by using efficient production and distribution methods and technological advancements. Suppliers We maintain strong relationships with our principal fragrance and wax suppliers. We believe we use the highest-quality suppliers in our industry. We have been in the business of manufacturing premium scented candles for many years and are therefore knowledgeable about the different levels of quality of raw materials used in manufacturing candles. As a result, we have developed, jointly with our suppliers, proprietary fragrances which are exclusive to Yankee Candle. Most raw materials used in the manufacturing process, including glassware, wick and packaging materials, are readily available from alternative sources at comparable prices. For each of 2011, 2010 and 2009, no single supplier represented more than 10% of our total cost of goods sold. Order Processing and Distribution Our systems allow us to maintain efficient order processing from the time an order enters the system through shipping and ultimate payment collection from customers. We operate uniform computer and communication software systems allowing for online information access between our headquarters and retail stores. We use a software package that allows us to forecast demand for our products and efficiently plan our production schedules. We also utilize a pick-to-light system which allows Yankee Candle employees at our distribution center to receive information directly from the order collection center and quickly identify, by way of blinking lights, the products and quantity necessary for a particular order. To accurately track shipments and provide better service to customers we also use handheld optical scanners and bar coded labels. Our platform of manufacturing and distribution software enables us to further enhance our inventory management and customer service capabilities and also support a larger infrastructure. We believe that our systems for the processing and shipment of orders from our distribution center have enabled us to improve our overall customer service through enhanced order accuracy and reduced turnaround time. The products we sell in the United States are generally shipped by various national small-parcel carriers or other freight carriers. Our products are shipped to our retail stores on a fluctuating schedule, with the frequency of deliveries based upon a store's sales volume and seasonal variances in demand. We ship to wholesale customers as orders are received. We believe that our timely and accurate distribution is an important differentiating factor for our wholesale customers. This belief is based on numerous conversations between our management and sales force, on the one hand, and our wholesale customers, on the other hand. 9 Table of Contents Intellectual Property As of December 31, 2011, Yankee Candle has 120 U.S. registered trademarks, several of which are the subject of multiple registrations, including Yankee® (for candles), Yankee Candle® , Housewarmer® , Samplers® , Tarts® and Car Jars®, and has pending several additional trademark applications with respect to its products. We also register certain of our trademarks in various foreign countries. Trademark registrations allow us to use those trademarks on an exclusive basis in connection with our products. If we continue to use our trademarks and make all required filings and payments these trademarks can continue in perpetuity. These registrations are in addition to various copyright registrations and patents held by us, and all trademark, trade dress, copyright, patent and other intellectual property rights of Yankee Candle under statutory and common law. Our intellectual property further includes various proprietary product formulas, business methods and manufacturing and design "know how." We believe that our trademarks and intellectual property rights are valuable assets and we intend to maintain and renew our trademarks and their registrations and to vigorously defend them and all of our intellectual property rights against infringement. Environmental Matters We are subject to various federal, state, local and foreign laws and regulations governing the generation, storage, use, emission, discharge, transportation and disposal of hazardous materials and the health and safety of our employees. In addition, we are subject to environmental laws which may require investigation and cleanup of any contamination at facilities we own or operate or at third party waste disposal sites we use. These laws could impose liability even if we did not know of, or were not responsible for, the contamination. We have in the past and will in the future incur costs to comply with environmental laws. We are not, however, aware of any costs or liabilities relating to environmental matters, including any claims or actions under environmental laws or obligations to perform any cleanups at any of our facilities or any third party waste disposal sites, that are expected to have a material adverse effect on our operations, cash flow or financial condition. It is possible, however, that such costs or liabilities may arise in the future. Competition We compete generally for the disposable income of consumers with other manufacturers and retailers in the giftware industry. The giftware industry is highly competitive with a large number of both large and small participants. Our products compete with other scented and unscented candle, home fragrance, personal care and other fragrance-inspired products and with other gifts within a comparable price range, like boxes of candy, flowers, wine, fine soap and related merchandise. Our competitors distribute their products through independent gift retailers, department stores, mass market stores and mail order houses and some of our competitors are part of large, diversified companies having greater financial resources and a wider range of product offerings than us. In the premium scented candle segment of the market, in which we primarily compete, our manufacturing competitors include branded and private label manufacturers. There has been some consolidation in recent years in the manufacturing segment of the candle market and based on our current knowledge and understanding of the industry we expect that this trend may continue. Our retail stores compete primarily with specialty candle and personal care retailers and a variety of other retailers including department stores, gift stores and national specialty retailers that carry candles along with personal care items, giftware and houseware. In addition, while we focus primarily on the premium scented candle segment, candles are also sold outside of that segment by a variety of retailers including mass merchandisers. Employees At December 31, 2011, we employed approximately 2,500 full-time employees and approximately 2,600 part-time employees, excluding seasonal and temporary employees. We are not subject to any collective bargaining agreements, and we believe that our relations with our employees are good. We also use seasonal and temporary workers, as necessary, to supplement our labor force during peak selling or manufacturing seasons. Available Information YCC Holdings and Holding Corp. make their annual reports on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, and related amendments, available free of charge through our website at www.yankeecandle.comas soon as reasonably practicable after we electronically file such material with (or furnish such material to) the Securities and Exchange Commission (the “SEC”). 10 Table of Contents ITEM 1A. RISK FACTORS Risks Relating to Our Business The current economic conditions and uncertain future outlook, including the continued softness in consumer confidence and spending, may continue to negatively impact our business and results of operations. As widely reported, beginning in the latter part of 2008 financial and credit markets in the United States (“U.S.”) and globally experienced significant volatility and disruption, which resulted in, among other things, diminished liquidity and credit availability and a widespread reduction in business activity and consumer spending and confidence. Since 2008, these economic conditions have negatively impacted our business and our results of operations and continue to do so. While the credit and liquidity crisis appears to have stabilized, at least in the U.S., overall U.S. and global economies continue to be challenged. This in turn continues to negatively impact our consumer confidence and spending, and the retail environment in general. Any continuation or deterioration in the current economic conditions, or any prolonged global, national or regional recession, may materially adversely affect our results of operations and financial condition. These economic developments affect businesses such as ours in a number of ways. The current economic conditionsnegatively impact the discretionary spending of our consumers and may result in a decrease in sales or demand for our products. Factors that could affect consumers’ willingness to make such discretionary purchases include general business conditions, levels of employment, energy costs, interest rates and tax rates, the availability of consumer credit and consumer confidence. Similarly, these conditions may negatively impact the financial and operating condition of our wholesale customer base which in turn could cause them to reduce or delay their purchases of our products and increase our exposure to losses from bad debts. These conditions could also increase the likelihood that one or more of our wholesale customers may file for bankruptcy or similar protection from creditors, which also may result in a loss of sales and increase our exposure to bad debt. In addition, the ongoing credit and financial market issues in the Euro-Zone and the resulting austerity measures and pressure on all economies may negatively impact our International operations, which are focused primarily in Europe. We are unable to predict the likely duration and severity of the ongoing economic downturn in the U.S. and the economies of other countries, nor are we able to predict the long-term impact of these conditions on our operations. Our substantial level of indebtedness could adversely affect our financial condition and operations. We have a substantial amount of debt.At December 31, 2011, YCC Holdings and its subsidiaries had $1,210.7 million of total debt, including $388.1 million of secured debt.Yankee Candle’s senior secured credit facility (the “Credit Facility) consists of a senior secured term loan facility with outstanding borrowings of $388.1 million (the “Term Facility”), which matures on February 6, 2014, and a $140.0 million senior secured revolving credit facility (the “Revolving Facility”), which expires on February 6, 2013. Our substantial level of indebtedness could have important consequences to you.For example, it could: ● make it more difficult for us to satisfy our obligations; ● increase our vulnerability to adverse economic and industry conditions; ● limit our ability to obtain additional financing for future working capital, capital expenditures, raw materials, strategic acquisitions and other general corporate requirements; ● expose us to interest rate fluctuations because the interest on the debt under the Credit Facility is imposed at variable rates; ● require us to dedicate a substantial portion of our cash flow from operations to payments on our debt (including scheduled repayments on our outstanding term loan borrowings under the Credit Facility), thereby reducing the availability of our cash flow for operations and other purposes, including making cash available to the Issuers, by dividend, debt repayment or otherwise to enable us to make payments on our indebtedness; 11 Table of Contents ● make it more difficult for us to satisfy our obligations to our lenders, resulting in possible defaults on and acceleration of such indebtedness; ● limit our ability to refinance indebtedness or increase the associated costs; ● require us to sell assets to reduce debt or influence our decision about whether to do so; ● limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate or prevent us from carrying out capital spending that is necessary or important to our growth strategy and efforts to improve operating margins or our business; and ● place us at a competitive disadvantage compared to any competitors that have less debt or comparable debt at more favorable interest rates and that, as a result, may be better positioned to withstand economic downturns. If we do not generate sufficient cash flows, we may be unable to service all of our indebtedness. To service our and our subsidiaries' indebtedness, we will require a significant amount of cash. Our ability to generate cash, make scheduled payments or to refinance our debt obligations depends on our successful financial and operating performance, which will be affected by a range of economic, competitive and business factors, many of which are outside of our control. If our subsidiaries' cash flow and capital resources are insufficient to fund our and our subsidiaries' debt service obligations and to repay amounts outstanding under the Revolving Facility when it is currently scheduled to expire in 2013, the Term Facility when it matures in 2014 and Yankee Candle's senior notes and senior subordinated notes when they mature, we may have to undertake alternative financing plans, such as refinancing or restructuring our debt, selling assets or operations, reducing or delaying capital investments, or seeking to raise additional capital. Any refinancing of our debt could be at higher interest rates and may require us to comply with more restrictive covenants which could further restrict our business operations and Yankee Candle's ability to make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to repay the amounts due under the Senior PIK Notes. Our ability to implement successfully any such alternative financing plans will be dependent on a range of factors, including general economic conditions, the level of activity in mergers and acquisitions and capital markets generally and the terms of our various debt instruments then in effect. In addition, Yankee Candle’s Credit Facility is secured by a lien on substantially all of Yankee Candle's and its subsidiaries’ assets, and any successor credit facility is likely to be secured on a similar basis. As such, our ability to refinance the Senior PIK Notes or seek additional financing, or Yankee Candle’s ability to make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to repay the amounts due under the Senior PIK Notes, could be impaired as a result of such security interest and the agreements governing such security interests. Our inability to generate sufficient cash flow to satisfy our debt obligations or to refinance our obligations on commercially reasonable terms could have a material adverse effect on our business, including our financial condition and results of operations, as well as on Yankee Candle's ability to make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to satisfy its obligations on the Senior PIK Notes. We may not be able to successfully complete the proposed refinancing of our existing senior credit facility. As discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources,” we have entered into discussions with our senior lenders with respect to a refinancing of our existing senior credit facility. We anticipate that we will refinance our existing term loan and $315.0 million of our $325.0 million of outstanding senior notes with the proceeds of a new $725.0 million 7-year term loan B. We also anticipate that we will enter into a new 5-year asset based revolving credit facility permitting borrowings of up to $175.0 million, with sub-facilities for borrowings by each of Yankee Candle Canada Inc. (the “Canadian Borrower”), Yankee Candle Company (Europe), Limited (the “UK Borrower”) and Yankee Candle Deutschland GmbH (the “German Borrower”). The revolving credit facility will be available for borrowings by Yankee Candle, the Canadian Borrower, the UK Borrower, and the German Borrower. We still must, however, negotiate the final terms and the definitive documentation for the new term loan B and revolving credit facility and successfully enter into such facilities. Additionally, the terms and conditions of the new term loan B and revolving credit facility may not be as currently anticipated. Our failure to protect our reputation could have a material adverse effect on our brand image. We compete primarily in the premium segment of the scented candle and home fragrance markets.Our products are sold at a premium to the cost of competitive products sold in mass market channels.Our ability to charge a premium price depends upon the high quality of our products and the strength of and reputation for quality associated with our brand.Our ability to maintain our reputation is critical to our brand image. Our reputation could be jeopardized if we fail to maintain high standards for merchandise quality and integrity. Any negative publicity about these types of concerns may reduce demand for our merchandise. Failure to comply with ethical, social, product, labor and environmental standards, or related political considerations, could also jeopardize our reputation and potentially lead to various adverse consumer actions. Failure to comply with local laws and regulations, to maintain an effective system of internal controls or to provide accurate and timely financial statement information could also hurt our reputation. Damage to our reputation or loss of consumer confidence for any of these or other reasons could have a material adverse effect on our results of operations, financial condition and cash flows, as well as require additional resources to rebuild our reputation. 12 Table of Contents We believe that our trade names, trademarks and patents are an essential element of our strategy. We have obtained or applied for federal registration of these trade names, trademarks and patents and have applied for or obtained registrations in many foreign countries. There can be no assurance that we will obtain such registrations or that the registrations we obtain will prevent the imitation of our products or infringement of our intellectual property rights by others. If any third-party copies our products in a manner that projects lesser quality or carries a negative connotation, it could have a material adverse effect on our brand image and reputation as well as our results of operations, financial condition and cash flows. Many aspects of our manufacturing and distribution facilities are customized for our business; as a result, the loss of one of these facilities would materially disrupt our operations. Approximately 76%of our gross sales for the fifty-two weeks ended December 31, 2011 were generated by products we manufactured at our manufacturing facility in Whately, Massachusetts and we rely primarily on our distribution facilities in South Deerfield, Massachusetts to distribute our products. Because most of our machinery is designed or customized by us to manufacture our products, and because we have strict quality control standards for our products, the loss of our manufacturing facility, due to natural disaster or otherwise, would materially affect our operations. Similarly, our distribution facilities rely upon customized machinery, systems and operations, the loss of which would materially affect our operations. Although our manufacturing and distribution facilities are adequately insured, if our facilities were destroyed we believe it would take up to twelve months to resume operations at a level equivalent to current operations. It will be difficult to maintain our historical growth rates. If we fail to grow our business as planned, our future operating results may suffer. We intend to continue to pursue a long-term business strategy of increasing sales and earnings by expanding our retail and wholesale operations both in the U.S. and internationally. However, our ability to grow these operations in the short-term may be negatively impacted by the current economic conditions. Our ability to implement our long-term growth strategy successfully will also be dependent in part on several factors beyond our control, including economic conditions, consumer preferences, and the competitive environment in the markets in which we compete, and we may not be able to achieve our planned growth or sustain our financial performance. Our ability to anticipate changes in the candle, home fragrance and giftware industries, and identify industry trends, will be critical factors in our ability to remain competitive. We expect that it will become more difficult to maintain our historical growth rate, which could negatively impact our operating margins and results of operations. New stores typically generate lower operating margin contributions than mature stores because (i)fixed costs, as a percentage of sales, are higher and (ii)pre-opening costs are fully expensed in the year of opening. In addition, our retail sales generate lower segment margins than our wholesale sales. Over the past several years, our wholesale business has grown by increasing sales to existing customers and by adding new customers. If we are not able to continue this, our sales and profitability could be adversely affected. In addition, as we expand our wholesale business into new channels of trade that we believe to be appropriate, sales in some of these new channels may, for competitive reasons within the channels, generate lower margins than do our existing wholesale sales. Similarly, as we continue to broaden our product offerings in order to meet consumer demand, we may do so in part by adding products that have lower product margins than those of our core candle products. Our profitability may be affected by increases in the cost of raw materials. Further increases in wax prices above the rate of inflation may negatively impact our cost of goods sold and margins. Any shortages in refined oil supplies could impact our wax supply. Our cost of goods sold is impacted by the fluctuations in the price of various raw materials, including wax, dye, fragrance oils and glass. Price and availability of these raw materials could be negatively impacted by numerous factors, including weather, supply disruptions, governmental regulation, transportation delays, or other factors. In the past several years significant increases in the price of crude oil have adversely impacted our transportation and freight costs and have contributed to significant increases in the cost of various raw materials, including wax, which is a petroleum-based product. These price increases were significant in 2010 and 2011, and we have already incurred additional wax price increases in 2012. This in turn negatively impacts our cost of goods sold and margins. In addition, we believe that rising oil prices and corresponding increases in raw materials and transportation costs negatively impact not only our business but consumer sentiment and the economy at large. Continued weakness in consumer confidence and the macro-economic environment could negatively impact our sales and earnings. 13 Table of Contents Future significant increases in wax prices could have an adverse affect on our cost of goods sold and could lower our margins. In addition to the impact of increased wax prices, any shortages in refined oil supplies may impact our wax supply. The closing or disruption of oil refineries could significantly limit our ability to source wax and negatively impact our operations. While we experienced no supply issues in 2011, any future prolonged interruption or reduction in wax supplies could negatively impact our operations, sales and earnings. We face significant competition in the giftware industry. This competition could cause our revenues or margins to fall short of expectations which could adversely affect our future operating results, financial condition, liquidity and our ability to continue to grow our business. We compete generally for the disposable income of consumers with other producers and retailers in the giftware industry. The giftware industry is highly competitive with a large number of both large and small participants and relatively low barriers to entry. Our products compete with other scented and unscented candle, home fragrance and personal care products and with other gifts within a comparable price range, like boxes of candy, flowers, wine, fine soap and related merchandise. Our retail stores compete primarily with specialty candle retailers and a variety of other retailers including department stores, gift stores and national specialty retailers that carry candles along with personal care items, giftware and houseware. In addition, while we focus primarily on the premium scented candle segment, scented and unscented candles are also sold outside of that segment by a variety of retailers, including mass merchandisers. In our wholesale business, we compete with numerous manufacturers and importers of candles, home fragrance products and other home decor and gift items for the limited space available in our wholesale customer locations for the display and sale of such products to consumers. Some of our competitors are part of large, diversified companies which have greater financial resources and a wider range of product offerings than we do. Many of our competitors source their products from low cost manufacturers outside of the U.S. This competitive environment could adversely affect our future revenues and profits, financial condition and liquidity and our ability to continue to grow our business. Among other things, increased competition could result in increased marketing and promotional expenses, price reductions, and loss of market share, any of which could have a material adverse effect on our results of operations, financial condition or cash flow. We depend upon our information technology systems. We are increasingly dependent on information technology systems to operate our websites, process transactions, manage inventory, purchase, sell and ship goods on a timely basis and maintain cost-efficient operations. Our information technology systems depend on global communication providers, telephone systems, hardware, software and other aspects of Internet infrastructure that have experienced significant system failures and outages in the past.Our systems are susceptible to outages due to fire, floods, power loss, telecommunication failures, and similar events.Despite the implementation of network security measures, our systems may be vulnerable to computer viruses, hacking or other attacks, break-ins and similar disruptions from unauthorized tampering with our systems.The occurrence of these or other events could disrupt or damage our information technology systems and inhibit internal operations, the ability to provide customer service or the ability of customers or sales personnel to access our information systems. Management uses information systems to support decision making and to monitor business performance. We may fail to generate accurate financial and operational reports essential for making decisions at various levels of management. Failure to adopt systematic procedures to maintain quality information technology general controls could disrupt our business. In addition, if we do not maintain adequate controls such as reconciliations, segregation of duties and verification to prevent errors or incomplete information, our ability to operate our business could be limited. As part of our normal course of business, we collect, process and retain sensitive and confidential customer information, including credit card information. Despite the security measures we have in place, our facilities and systems, and those of our third-party service providers, may be vulnerable to cybersecurity breaches, acts of vandalism, computer viruses, misplaced or lost data, programming and/or human errors or other similar events. Any cybersecurity breach involving the misappropriation, loss or other unauthorized disclosure of confidential information, whether by us or our third-party service providers, could severely damage our reputation and our relationship with our clients, expose us to risks of litigation and adversely affect our business. In addition, we may incur significant remediation costs in the event of a cybersecurity breach, including liability for stolen client or associate information, repairing system damage or providing credit monitoring or other benefits to clients affected by the breach. We may also incur increased cybersecurity protection costs to guard against future cyber incidents. These and other cybersecurity-related compliance, prevention and remediation costs may adversely impact our financial condition and results of operations. 14 Table of Contents A material decline in consumers’ discretionary income could cause our sales and income to decline. Our results depend on consumer spending, which is influenced by general economic conditions and the availability of discretionary income. Accordingly, we may experience declines in sales during periods of significant economic volatility and disruption such as the one we are currently experiencing, or during other economic downturns or periods of uncertainty like that which followed the September11, 2001 terrorist attacks on the U.S. or which result from the threat of war or the possibility of further terrorist attacks. Any material decline in the amount of discretionary spending could have a material adverse effect on our sales and income. Current environmental laws and regulations, or those enacted in the future, could result in additional liabilities and costs. The manufacturing of our products may require the use of materials that are subject to a variety of environmental, health and safety laws and regulations. For example, various federal and state agencies regulate the petroleum used to produce our wax products and certain ingredients contained in our fragrance oils. Compliance with these laws and regulations could increase our costs and impact the availability of components required to manufacture our products. Violation of these laws and regulations may subject us to significant fines, penalties or disposal costs, which could negatively impact our results of operations, financial position or cash flows. In addition, a number of governmental authorities in the U.S. and abroad have introduced or are contemplating enacting legal requirements, including emissions limitations, cap and trade systems and other measures to reduce production of greenhouse gases, in response to the potential impacts of climate change.These measures may have an indirect effect on us by affecting the prices of products made from fossil fuels, including paraffin. We may be unable to continue to open new stores successfully or renew leases for existing locations. Our retail strategy depends in large part on our ability to successfully open new stores in both existing and new geographic markets. For our strategy to be successful, we must identify and lease favorable store sites on favorable economic terms, hire and train managers and associates and adapt management and operational systems to meet the needs of our expanded operations. These tasks may be difficult to accomplish successfully and any changes in the availability of suitable real estate locations on acceptable terms could adversely impact our retail growth. If we are unable to open new stores as quickly as planned or at all, then our future sales and profits could be materially adversely affected. Even if we succeed in opening new stores, these new stores may not achieve the same sales or profit levels as our existing stores. Also, our retail strategy includes opening new stores in markets where we already have a presence so we can take advantage of economies of scale in marketing, distribution and supervision costs, or the opening of new malls or lifestyle centers in the market. However, these new stores may result in the loss of sales in existing stores in nearby areas, thereby negatively impacting our comparable store sales. A decrease in our retail comparable store sales will have an adverse impact on our cash flows and earnings. This is due to the fact that a significant portion of our expenses are comprised of fixed costs, such as lease payments, and our ability to decrease expenses in response to negative comparable store sales is limited in the short term. Our retail strategy also depends upon our ability to successfully renew the expiring leases of our profitable existing stores. If we are unable to do so at planned levels and upon favorable economic terms, then our future sales and profits could be negatively affected. The loss or significant deterioration in the financial condition of a significant wholesale customer, or a bankruptcy filing and subsequent bankruptcy proceedings by such a customer, could negatively impact our sales and operating results. The loss or significant deterioration in the financial condition of one of our major customers could have a material adverse effect on our sales, profitability and cash flow to the extent that we are unable to offset any revenue losses with additional revenue from existing customers or by opening new accounts. We continually monitor and evaluate the credit status of our customers and attempt to adjust trade and credit terms as appropriate. Given the current economic environment, there is an increased risk that wholesale customers could be forced to cease or significantly reduce their purchases from us. The loss of one or more significant wholesale customers, or a significant reduction in their operations, could materially adversely impact our results of operations and financial condition. In addition, in the event that one of our significant wholesale customers files for bankruptcy protection, there are various potential claims that may arise in connection therewith that, if filed and adversely decided, could potentially negatively impact our operating results and financial condition. The failure or delay of a third party to supply goods to our customers could adversely impact our business. For certain of our operations, we rely on third-party vendors to supply goods to our customers. The failure of such vendors to deliver our goods in a timely or appropriate manner could adversely impact our customer relationships, which would adversely impact our business. For example, we currently utilize third party fulfillment providers for the Fundraising business and the Consumer Direct business. In 2010, one of these parties experienced difficulty in timely delivering goods to our Fundraising business and Consumer Direct business customers. Delays such as these or other problems encountered by our third-party vendors could have an adverse effect on our business, including our reputation and ability to grow our operations as planned. 15 Table of Contents Sustained interruptions in the supply of products from overseas may affect our operating results. We source various accessories and other products from Asia. A sustained interruption of the operations of our suppliers, as a result of economic difficulties, the impact of global shipping capacity constraints, the impact of health epidemics, natural disasters or other factors, could have an adverse effect on our ability to receive timely shipments of certain of our products, which might in turn negatively impact our sales and operating results. Restrictive covenants in the indenture governing the Senior PIK Notes, the indentures governing Yankee Candle’s senior notes and senior subordinated notes and Yankee Candle’s Credit Facility could restrict our operating flexibility. The indenture governing the Senior PIK Notes currently contains covenants that limit YCC Holdings’ and its subsidiaries’ ability to take certain actions, and the indentures governing Yankee Candle's senior notes and senior subordinated notes and Yankee Candle’s Credit Facility currently contain covenants that limit Holding Corp.’s and its restricted subsidiaries' ability to take certain actions. These restrictions and restrictions in YCC Holdings’ or Yankee Candle's future indebtedness may limit our ability to operate our businesses and may prohibit or limit our ability to enhance our operations or take advantage of potential business opportunities as they arise. The indenture governing the Senior PIK Notes currently contains covenants that limit Holding Corp.’s and its subsidiaries’ ability to, and the indentures governing Yankee Candle's senior notes and senior subordinated notes and Yankee Candle’s Credit Facility currently contain covenants that limit Yankee Candle's and its restricted subsidiaries' ability to: ● incur additional indebtedness or issue preferred stock; ● pay dividends, redeem stock or make other distributions, including distributions to YCC Holdings and Yankee Finance to make payments in respect of their indebtedness, including the Senior PIK Notes; ● make other restricted payments or investments; ● create liens on assets; ● create restrictions on payment of dividends or other amounts by us to our restricted subsidiaries; ● transfer or sell assets; ● engage in mergers or consolidations; ● engage in certain transactions with affiliates; and ● designate subsidiaries as unrestricted subsidiaries. Yankee Candle’s Credit Facility restricts, among other things and subject to certain exceptions, Yankee Candle's ability to: ● incur additional indebtedness; ● pay dividends or other payments on capital stock; ● guarantee other obligations; ● grant liens on assets; ● make loans, acquisitions or other investments; ● dispose of assets; ● make optional payments or modify certain debt instruments; ● engage in transactions with affiliates; ● amend organizations documents; 16 Table of Contents ● engage in mergers or consolidations; ● enter into sale and leaseback transactions; ● enter into arrangements that restrict our and our restricted subsidiaries' ability to pay dividends; ● make acquisitions; ● change the nature of the business conducted by Yankee and its subsidiaries; ● change our fiscal quarter and fiscal year; and ● designate our subsidiaries as unrestricted subsidiaries. In addition, Yankee Candle’s Credit Facility requires Yankee Candle to maintain specified financial ratios and satisfy other financial conditions, including a “consolidated total secured leverage ratio” and a “consolidated net interest coverage ratio” (each as defined in the credit agreement governing Yankee Candle’s Credit Facility). Our ability to comply with the covenants and restrictions contained in the indenture governing the Senior PIK Notes, the indentures governing Yankee Candle's senior notes and senior subordinated notes and Yankee Candle’s Credit Facility may be affected by economic conditions and by financial, market and competitive factors, many of which are beyond our control. Our ability to comply with these covenants in future periods will also depend substantially on the pricing and sales volume of our products, our success at implementing cost reduction initiatives and our ability to successfully implement our overall business strategy. The breach of any of these covenants or restrictions could result in a default under the indenture governing the Senior PIK Notes, the indentures governing Yankee Candle's senior notes and senior subordinated notes and Yankee Candle’s Credit Facility that would permit the holders or applicable lenders to declare all amounts outstanding thereunder to be due and payable, together with accrued and unpaid interest and any applicable redemption premium. In that case, Yankee Candle may be unable to make borrowings under its Credit Facility, may not be able to repay the amounts due under Yankee Candle's senior notes and senior subordinated notes and Yankee Candle’s Credit Facility and may not be able make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to make payments on the Senior PIK Notes. This could have serious consequences to our financial position, results of operations and/or cash flows and could cause us to become bankrupt or insolvent. YCC Holdings and Holding Corp. have no independent operations or assets. Their ability to repay their debt is dependent on cash flow generated by Yankee Candle and its subsidiaries. Restrictions in our subsidiaries' debt instruments and under applicable law limit their ability to provide funds to us. YCC Holdings has no assets other than the stock of Yankee Finance, which has no assets, and the stock of Holding Corp., which has no assets other than the stock of Yankee Candle. Furthermore, YCC Holdings and Holding Corp. conduct no operations. Accordingly, repayment of their indebtedness is dependent, to a significant extent, on the generation of cash flow by Yankee Candle and its subsidiaries and their ability to make such cash available to YCC Holdings and Holding Corp., by dividend, debt repayment or otherwise. Yankee Candle and its subsidiaries are distinct legal entities and they do not have any obligation to pay amounts due on the notes or to make funds available for that purpose or other obligations in the form of loans, distributions or otherwise. Yankee Candle and its subsidiaries may not be able to, or may not be permitted to, make distributions to YCC Holdings and Holding Corp. in order to enable them to make payments in respect of their indebtedness. Yankee Candle’s Credit Facility and Yankee Candle's senior notes and senior subordinated notes significantly restrict the ability of Holding Corp. and its other subsidiaries to pay dividends or make distributions or any other payments with respect to the Senior PIK Notes. In addition, under certain circumstances, legal restrictions may limit the YCC Holdings’ and Holding Corp.’s ability to obtain cash from Yankee Candle. Under the Delaware General Corporation Law (the "DGCL"), Holding Corp.’s subsidiaries may only make dividends (i)out of their "surplus" as defined in the DGCL or (ii)if there is no such surplus, out of their net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year. Under fraudulent transfer laws, our subsidiaries may not pay dividends if the relevant entity is insolvent or is rendered insolvent thereby. The measures of insolvency for purposes of these fraudulent transfer laws vary depending upon the law applied in any proceeding to determine whether a fraudulent transfer has occurred. Generally, however, an entity would be considered insolvent if: ● the sum of its debts, including contingent liabilities, was greater than the fair saleable value of all of its assets; ● the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or 17 Table of Contents ● it could not pay its debts as they became due. While we believe that our relevant subsidiaries currently have surplus and are not insolvent, there can otherwise be no assurance that these subsidiaries will not become insolvent or will be permitted to make distributions in the future in compliance with these restrictions in amounts needed to service our indebtedness. The interests of our controlling stockholders may differ from the interests of the noteholders. Private equity funds managed by Madison Dearborn Partners,LLC (“Madison Dearborn”) indirectly own substantially all of our common stock. As a result, Madison Dearborn exercises a controlling influence over matters requiring stockholder approval and our policies and affairs. The interests of Madison Dearborn may conflict with those of noteholders. The controlling stockholders may have an incentive to increase the value of their investment or cause us to distribute funds to the detriment of our financial condition and affect our ability to make payments on outstanding notes. In addition, these funds have the power to elect a majority of our Board of Directors and appoint new officers and management and, therefore, effectively control many other major decisions regarding our operations. Additionally, our controlling stockholders are in the business of making investments in companies and may, from time to time, acquire and hold interests in businesses that compete directly or indirectly with us. Our controlling stockholders may also pursue acquisition opportunities that may be complementary to our business and, as a result, those acquisition opportunities may not be available to us. Finally, the indenture governing the Senior PIK notes and Yankee Candle’s notes currently permit us to pay advisory fees and dividends or make other restricted payments under certain circumstances, and Madison Dearborn may have an interest in our doing so. Because we are not a diversified company and are primarily dependent upon one industry, we have less flexibility in reacting to unfavorable consumer trends, adverse economic conditions or business cycles. We rely primarily on the sale of premium scented candles and related products in the giftware industry. In the event that sales of these products decline or do not meet our expectations, we cannot rely on the sales of other products to offset such a shortfall. As a significant portion of our expenses is comprised of fixed costs, such as lease payments, our ability to decrease expenses in response to adverse business conditions is limited in the short term. As a result, unfavorable consumer trends, adverse economic conditions or changes in the business cycle could have a material and adverse impact on our earnings. If we lose our senior executive officers, or are unable to attract and retain the talent required for our business, our business could be disrupted and our financial performance could suffer. Our success is in part dependent upon the retention of our senior executive officers. Our senior management team has extensive consumer packaged goods, retail, wholesale and manufacturing experience with an average of over 25years of relevant experience. If our senior executive officers become unable or unwilling to participate in our business, our future business and financial performance could be materially affected. In addition, as our business grows in size and complexity we must be able to continue to attract, develop and retain qualified personnel sufficient to allow us to adequately manage and grow our business. If we are unable to do so, our operating results could be negatively impacted. We cannot guarantee that we will be able to attract and retain personnel as and when necessary in the future. Our international operations subject us to a number of risks, including unfavorable regulatory, labor, tax and political conditions in foreign countries. Sales from our international operations were $101.3million for the fifty-two weeks ended December 31, 2011 and were primarily generated in Europe. As a result, we are subject to the legal, political, social and regulatory requirements and economic conditions of many jurisdictions other than the U.S Risks inherent to maintaining international operations, include, but are not limited to, the following: ● withholding taxes or other taxes on our foreign income, tariffs or other restrictions on foreign trade and investment, including currency exchange controls imposed by or in other countries; ● the inability to obtain, maintain or enforce intellectual property rights in other jurisdictions, at a reasonable cost or at all; ● difficulty with staffing and managing widespread operations; 18 Table of Contents ● trade barriers such as export requirements, tariffs, taxes and other restrictions and expenses, which could increase the prices of our products and make our product offering less competitive in some countries; and ● our establishing ourselves and becoming tax resident in foreign jurisdictions. Our business in foreign markets requires us to respond to rapid changes in market conditions in these countries. Our overall success in these international markets depends, in part, on our ability to succeed under differing legal, regulatory, economic, social and political conditions. There can be no assurance that we will be able to develop, implement and maintain policies and strategies that will be effective in each location where we do business. As a result of any of the foregoing factors, our financial condition, results of operations, business and/or prospects could be materially adversely affected. In the past we have been required to recognize a pre-tax, non-cash impairment charge related to goodwill and other intangible assets, and we may be required to recognize additional impairment charges against goodwill or intangible assets in the future. At December 31, 2011, the net carrying value of our goodwill and intangible assets totaled approximately $643.6million and $269.4million, respectively. Our amortizing intangible assets are subject to impairment testing in accordance with the Accounting Standards Codification (the “ASC”) Topic 350 “Intangibles – Goodwill and Other,” and our non-amortizing goodwill and trade names are subject to impairment tests in accordance with the Intangibles, Goodwill and Other Topic of the ASC. We review the carrying value of our intangible assets and goodwill for impairment whenever events or circumstances indicate that their carrying value may not be recoverable, at least annually for our goodwill and trade names. Significant negative industry or economic trends, including disruptions to our business, unexpected significant changes or planned changes in the use of our intangible assets, and mergers and acquisitions could result in an impairment charge for any of our intangible assets, goodwill or other long-lived assets. In the impairment analyses we used certain estimates and assumptions, including a combination of market-based and income-based approaches, each of which were weighted at 50% for the impairment test performed as of November5, 2011. The market-based approach estimates fair value by applying multiples of potential earnings, such as EBITDA and revenue, of publicly traded comparable companies. We believe this approach is appropriate because it provides a fair value using multiples from companies with operations and economic characteristics similar to our reporting units. The income-based approach is based on projected future debt-free cash flow that is discounted to present value using factors that consider the timing and risk of the future cash flows. We believe this approach is appropriate because it provides a fair value estimate based upon the reporting units expected long-term operations and cash flow performance. The income-based approach is based on future projections of operating results and cash flows. These projections are discounted to present value using a weighted average cost of capital for market participants, who are generally thought to be industry participants. The future projections are based on both past performance and the projections and assumptions used in our current operating plan. Such assumptions are subject to change as a result of changing economic and competitive conditions and could result in additional impairment charges. Further, if the economic market conditions were to worsen and our estimated future discounted cash flows decrease further we may incur additional impairment charges. Additional impairment charges related to our goodwill, tradenames or other intangible assets could have a significant impact on our financial position and results of operations. Seasonal, quarterly and other fluctuations in our business, and general industry and market conditions, could affect the market for our results of operations. Our sales and operating results vary from quarter to quarter. We have historically realized higher sales and operating income in our fourth quarter, particularly in our retail business, which accounts for a larger portion of our sales. We believe that this has been due primarily to an increase in giftware industry sales during the holiday season of the fourth quarter. In addition, in anticipation of increased holiday sales activity, we incur certain significant incremental expenses, including the hiring of a substantial number of temporary employees to supplement our existing workforce. As a result of this seasonality, we believe that quarter to quarter comparisons of our operating results are not necessarily meaningful and that these comparisons cannot be relied upon as indicators of future performance. In addition, we may also experience quarterly fluctuations in our sales and income depending on various factors, including, among other things, the number of new retail stores we open in a particular quarter, changes in the ordering patterns of our wholesale customers during a particular quarter, pricing and promotional activities of our competitors, and the mix of products sold. Most of our operating expenses, such as rent expense, advertising and promotional expense and employee wages and salaries, do not vary directly with sales and are difficult to adjust in the short term. As a result, if sales for a particular quarter are below our expectations, we might not be able to proportionately reduce operating expenses for that quarter, and therefore a sales shortfall could have a disproportionate effect on our operating results for that quarter. Further, our comparable store sales from our retail business in a particular quarter could be adversely affected by competition, the opening nearby of new retail stores or wholesale locations, economic or other general conditions or our inability to execute a particular business strategy. As a result of these factors, we may report in the future sales, operating results or comparable store sales that do not match the expectations of analysts and investors. This could cause the price of the notes to decline. 19 Table of Contents We incur product liability claims, which increase our costs and impact our financial condition and operating results. We may be subjected to various product liability claims, including claims that relate to the use of candles and claims that products include inadequate instructions as to their uses or inadequate warnings concerning possible side effects. It is possible that widespread product liability claims could increase our costs, and adversely affect our revenues and operating income. Moreover, liability claims arising from a serious adverse event may increase our costs through higher insurance premiums and deductibles, and may make it more difficult to secure adequate insurance coverage in the future. Other factors may also cause our actual results to differ materially from our estimates and projections. In addition to the foregoing, there are other factors which may cause our actual results to differ materially from our estimates and projections. Such factors include the following: ● changes in the general economic conditions in the U.S. including, but not limited to, consumer debt levels, financial market performance, interest rates, consumer sentiment, inflation, commodity prices, unemployment and other factors that impact consumer confidence and spending; ● changes in levels of competition from our current competitors and potential new competition from both retail stores and alternative methods or channels of distribution; ● loss of a significant vendor or prolonged disruption of product supply; ● the successful introduction of new products and technologies in our product categories, including the frequency of such introductions, the level of consumer acceptance of new products and technologies, and their impact on demand for existing products and technologies; ● the impact of changes in pricing and profit margins associated with our sourced products or raw materials; ● changes in income tax laws or regulations, or in interpretations of existing income tax laws or regulations; ● adverse outcomes from significant litigation matters; ● changes in the interpretation or enforcement of laws and regulations regarding our business or the sale of our products, or the ingredients contained in our products; or the imposition of new or additional restrictions or regulations regarding the same; ● changes in our ability to attract, retain and develop highly-qualified employees or changes in the cost or availability of a sufficient labor force to manage and support our operations; ● changes in our ability to meet objectives with regard to business acquisitions or new business ventures; ● the occurrence of severe weather events prohibiting or discouraging consumers from traveling to retail or wholesale locations; ● the disruption of global, national or regional transportation systems; ● the occurrence of certain material events including natural disasters, acts of terrorism, the outbreak of war or other significant national or international events; ● an outbreak of certain public health issues, including contagious diseases; ● our ability to react in a timely manner and maintain our critical business processes and information systems capabilities in a disaster recovery situation; and ● changes in our ability to manage our existing computer systems and technology infrastructures, and our ability to implement successfully new computer systems and technology infrastructures. 20 Table of Contents ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We own or lease several facilities located in Massachusetts, Virginia, California and Bristol, England, as described in the table below: TYPE OF FACILITY LOCATION SIZE Manufacturing Whately, MA 294,000 sq.ft. Distribution center (1) (2) South Deerfield, MA 256,000 sq ft. Warehouse (1) South Hadley, MA 150,000 sq ft. Warehouse (1) (3) South Deerfield, MA 138,000 sq.ft Flagship retail store and restaurant (4) South Deerfield, MA 90,000 sq.ft. Corporate offices (1) (5) South Deerfield, MA 75,000 sq.ft. Distribution center (1) Bristol, England 62,000 sq.ft. Distribution center South Deerfield, MA 60,000 sq.ft. Office and warehouse space South Deerfield, MA 44,000 sq.ft. Flagship retail store (6) Williamsburg, VA 42,000 sq.ft. Employee health and fitness center South Deerfield, MA 12,000 sq.ft. Corporate Offices (1) (7) Petaluma, CA 12,000 sq.ft. Notes: Leased facility. We have the right under the lease to expand this facility from time to time. We believe that the facility has the capacity to be expanded by up to an additional 105,000 sq. ft. This lease term began on January 1, 2008 and is currently set to expire on December 31, 2013. This building includes an additional 11,000 sq. ft. of office space. We have the right under the lease to expand this facility from time to time. We believe that the facility has the capacity to be expanded by up to an additional 30,000 square feet. This building includes an additional 23,000 sq. ft. of mezzanine space. As a result of the acquisition of Illuminations, we entered into a lease of this facility. This lease expires in March 2013. Payments under this lease are part of discontinued operations in the accompanying consolidated statements of operations. We believe these facilities are suitable and adequate to meet our current needs. In addition to the foregoing facilities, and the retail stores referenced below, we own various other properties in the Deerfield/Whately area, none of which are material to our operations. Other than the South Deerfield and Williamsburg flagship stores and three smaller retail locations, we lease our retail stores. Initial store leases for mall locations typically range from eight to ten years. For non-mall locations, most leases are five years, with a five-year renewal option. 21 Table of Contents Our Retail Operations include Yankee Candle retail stores located in the following 46 states and one province in Canada as of December 31, 2011: STATE/PROVINCE MALL NON-MALL TOTAL ALABAMA 2 2 4 ARKANSAS - 1 1 ARIZONA 4 - 4 CALIFORNIA 17 - 17 COLORADO 3 6 9 CONNECTICUT 9 5 14 DELAWARE 3 1 4 FLORIDA 28 12 40 GEORGIA 10 5 15 IOWA 6 - 6 IDAHO 1 - 1 ILLINOIS 13 15 28 INDIANA 11 5 16 KANSAS 3 2 5 KENTUCKY 5 2 7 LOUISIANA 3 1 4 MASSACHUSETTS 17 18 35 MARYLAND 13 7 20 MAINE 2 2 4 MICHIGAN 15 5 20 MINNESOTA 5 3 8 MISSOURI 9 6 15 MISSISSIPPI 1 1 2 NORTH CAROLINA 12 4 16 NORTH DAKOTA 1 - 1 NEBRASKA 3 3 6 NEW HAMPSHIRE 5 3 8 NEW JERSEY 13 12 25 NEW MEXICO 1 - 1 NEVADA 1 1 2 NEW YORK 29 9 38 OHIO 16 10 26 OKLAHOMA 3 2 5 ONTARIO, CANADA 5 - 5 OREGON 2 1 3 PENNSYLVANIA 22 12 34 RHODE ISLAND 1 3 4 SOUTH CAROLINA 5 6 11 SOUTH DAKOTA 1 - 1 TENNESSEE 7 5 12 TEXAS 13 10 23 UTAH 4 - 4 VIRGINIA 14 7 21 VERMONT 1 3 4 WASHINGTON 9 - 9 WISCONSIN 9 2 11 WEST VIRGINIA 3 - 3 TOTAL 22 Table of Contents ITEM 3. LEGAL PROCEEDINGS We are party to various litigation matters, in most cases involving ordinary and routine claims incidental to our business. We cannot estimate with certainty our ultimate legal and financial liability with respect to such pending litigation matters. However, we believe, based on our examination of such matters, that our ultimate liability will not have a material adverse effect on our financial position, results of operations or cash flows. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no market for our equity securities, all of which are currently held indirectly by Yankee Group, an indirect parent company.On February 8, 2011, all then-existing equity interests in YCC Holdings LLC, our predecessor parent company, were exchanged for identical equity interests in Yankee Candle Investments LLC (“Yankee Investments”).In the fiscal second quarter of 2011, the Companies formed Yankee Group, a Delaware limited liability company.Yankee Group is the parent of Yankee Investments. The members of Yankee Group include certain funds affiliated with Madison Dearborn Partners, LLC (“Madison Dearborn”), as well as certain management and directors of the company. In connection with the formation of Yankee Group, a second exchange of equity interests occurred, whereby holders of Class A, Class B and Class C common units in Yankee Investments exchanged such units on a one for one basis for an identical interest in Class A, Class B, and Class C common units of Yankee Group.After the exchange, each unit holder had the same ownership interest with the same rights and features in Yankee Group that it previously had in Yankee Investments. As of December 31, 2011, there were 35 holders of our indirect parent company’s Class A common units, 40 holders of our indirect parent company’s Class B common units and 23 holders of our indirect parent company’s Class C common units. See “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” In February 2011, in connection with the issuance of the Senior PIK Notes, a distribution of $295.5 million was made to holders of Class A common units. Yankee Candle’s credit agreement and our senior notes and senior subordinated notes generally restrict the making of dividends to YCC Holdings from its subsidiaries and from YCC Holdings to our parent companies, other than tax distributions in accordance with its operating agreement and subject to certain exceptions.The indenture governing our Senior PIK Notes also restricts the making of dividends by Holding Corp., and its subsidiaries. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” for a description of these restrictions, including restrictions on the ability of Yankee Candle to pay dividends to enable YCC Holdings to pay cash interest on the Senior PIK Notes.Yankee Group’s Incentive Equity Plan provides for the issuance of 474,897 Class B common units, 81,868 of which remained available for future issuance as of December 31, 2011. The Company authorized a new class of units, Class C common units, in October 2007, which are available for issuance under the Incentive Equity Plan. Any issuance of Class C common units reduces the amount of Class B common units available for future grant. ITEM 6. SELECTED FINANCIAL DATA On February 6, 2007, the Predecessor completed the merger with an affiliate of Madison Dearborn.In connection with the Merger, YCC Holdings LLC (“YCC Holdings”) acquired all of the outstanding capital stock of the Predecessor for approximately $1,413.5 million in cash. YCC Holdings is owned by Yankee Investments, which is owned by Yankee Group which is owned by affiliates of MDP and certain members of our senior management. YCC Holdings owns 100% of the stock of Holding Corp., which in turn owns 100% of the stock of Yankee Candle.YCC Holdings and Holding Corp. may be referred to herein as the “Successor”. Financial information of the Successor as of and for the years ended December 31, 2011, January 1, 2011, January 2, 2010, January 3, 2009 and the period February 6, 2007 to December 29, 2007 is presented below. The accompanying audited consolidated financial data for the period December 31, 2006 to February 5, 2007 are those of the Predecessor. The selected historical consolidated financial and other data that follows should be read in conjunction with the “Consolidated Financial Statements”, the accompanying notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this Annual Report on Form 10-K. The historical financial data as of December 31, 2011, andJanuary 1, 2011 and for the fifty-two weeks ended December 31, 2011, January 1, 2011, and January 2, 2010 has been derived from the audited consolidated financial statements and the accompanying notes in Item 8 herein. 23 Table of Contents The historical financial data as of January 2, 2010, January 3, 2009 and December 29, 2007, and for the periods December 31, 2006 to February 5, 2007 and February 6, 2007 to December 29, 2007, and the fifty-three weeks ended January 3, 2009 has been derived from audited financial statements for the corresponding periods, which are not contained in this document. The selected historical financial data may not be indicative of our future performance. Successor Predecessor YCC Holdings LLC (In thousands) Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, 2009 Period February 6, 2007 to December 29, 2007 Period December 31, 2006 to February 5, 2007 Statement of Income Data: Sales $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - - - Goodwill and intangible asset impairments - Operating income (loss) ) ) Other expense, net Income (loss) from continuing operations before provision for (benefit from) income taxes ) ) Provision for (benefit from) income taxes ) 58 Income (loss) from continuing operations ) ) Loss from discontinued operations, net of income taxes ) Net income (loss) $ ) $ $ ) 24 Table of Contents Successor Predecessor YCC Holdings LLC (In thousands) Fifty-Two WeeksEnded December31, 2011 Fifty-Two WeeksEnded January1, 2011 Fifty-Two WeeksEnded January2, 2010 Fifty-Three WeeksEnded January3, 2009 Period February6, 2007 to December29, 2007 Period December31, 2006 to February5, 2007 Balance Sheet Data (as of end of fiscal year): Cash and cash equivalents $ n/a Working capital n/a Total assets n/a Total debt n/a Total stockholders' equity (deficit) ) ) n/a Other Data: n/a Number of retail stores (at end of fiscal year) n/a Comparable store sales % % )% )% )% (2) n/a Comparable sales including Consumer Direct % % )% )% )% (2) n/a Gross profit margin % Depreciation and amortization $ Capital expenditures EBITDA ) (1) Cash Flow Data: Net cash flows from operating activities $ ) Net cash flows from investing activities ) Net cash flows from financing activities ) ) ) As a result of the annual impairment testing, we recorded an impairment charge of $452.4 million related to our goodwill and indefinite lived intangible assets during 2008. For the 52 weeks ended December 29, 2007. 25 Table of Contents Successor Predecessor Yankee Holding Corp. (In thousands) Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, 2009 Period February 6, 2007 to December 29, 2007 Period December 31, 2006 to February 5, 2007 Statement of Income Data: Sales $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - - - Goodwill and intangible asset impairments - Operating income (loss) ) ) Other expense, net Income (loss) from continuing operations before provision for (benefit from) income taxes ) ) Provision for (benefit from) income taxes ) 58 Income (loss) from continuing operations ) ) Loss from discontinued operations, net of income taxes ) Net income (loss) $ ) $ $ ) 26 Table of Contents Successor Predecessor Yankee Holding Corp. (In thousands) Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, 2009 Period February 6, 2007 to December 29, 2007 Period December 31, 2006 to February 5, 2007 Balance Sheet Data (as of end of fiscal year): Cash and cash equivalents $ n/a Working capital n/a Total assets n/a Total debt n/a Total stockholders' equity (deficit) ) n/a Other Data: n/a Number of retail stores (at end of fiscal year) n/a Comparable store sales % % )% )% )%(2) n/a Comparable sales including Consumer Direct % % )% )% )%(2) n/a Gross profit margin % Depreciation and amortization $ Capital expenditures EBITDA Cash Flow Data: Net cash flows from operating activities $ ) Net cash flows from investing activities ) Net cash flows from financing activities ) ) ) As a result of the annual impairment testing, we recorded an impairment charge of $452.4 million related to our goodwill and indefinite lived intangible assets during 2008. For the 52 weeks ended December 29, 2007. Other Data – EBITDA Management presents EBITDA, which is a non-GAAP liquidity measure, because we believe that it is a useful tool for us and our investors to measure our ability to meet debt service, capital expenditure and working capital requirements. EBITDA, as presented, may not be comparable to similarly titled measures reported by other companies since not all companies necessarily calculate EBITDA in an identical manner and therefore is not necessarily an accurate means of comparison between companies. EBITDA is not intended to represent cash flows for the period or funds available for management’s discretionary use nor has it been represented as an alternative to operating income as an indicator of operating performance and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with generally accepted accounting principles (“GAAP”). In order to compensate for differences in the calculation of EBITDA across companies, EBITDA should be evaluated in conjunction with GAAP measures such as operating income, net income, cash flow from operations and other measures of equal importance. In addition, the Company’s debt covenants in the credit agreement relating to our Credit Facility contain ratios based on an EBITDA measure as defined in Note 3, “Long-term Debt,” to the consolidated financial statements. EBITDA differs from the definition used in our Credit Facility, as further described under “Management’s Discussion and Analysis of Financial Condition and Results of Operations- Liquidity and Capital Resources.” 27 Table of Contents A reconciliation of EBITDA to cash flows provided by (used in) operations is as follows: Successor Predecessor YCC Holdings LLC (In thousands) Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, 2009 Period February 6, 2007 to December 29, 2007 Period December 31, 2006 to February 5, 2007 EBITDA $ ) $ $ (Provision for) benefit from income taxes ) Interest expense, net ) Amortization of deferred financing costs 51 Equity-based compensation expense Non-cash charge related to increased inventory carrying value - Deferred taxes ) ) ) Non-cash adjustments related to restructuring - 10 ) - - Goodwill and intangible asset impairments - Other non-cash items ) ) ) Net changes in assets and liabilities ) Cash flows from operating activities $ ) 28 Table of Contents Successor Predecessor Yankee Holding Corp. (In thousands) Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, 2009 Period February 6, 2007 to December 29, 2007 Period December 31, 2006 to February 5, 2007 EBITDA $ ) $ $ (Provision for) benefit from income taxes ) Interest expense, net ) Amortization of deferred financing costs 51 Equity-based compensation expense Non-cash charge related to increased inventory carrying value - Deferred taxes ) ) ) Non-cash adjustments related to restructuring - 10 ) - - Goodwill and intangible asset impairments - Other non-cash items ) ) ) Net changes in assets and liabilities ) Cash flows from operating activities $ ) ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ORGANIZATION AND CURRENT EVENTS YCC Holdings LLC (“YCC Holdings”) and Yankee Holding Corp. (“Holding Corp.”) are holding companies with no direct operations. Their principal assets are the indirect equity interests in The Yankee Candle Company, Inc. (“Yankee Candle”), and all of their operations are conducted through Yankee Candle, the wholly owned operating subsidiary of Holding Corp. Holding Corp. is a wholly owned subsidiary of YCC Holdings. YCC Holdings is a wholly owned subsidiary of Yankee Candle Investments LLC (“Yankee Investments”), which is in turn a wholly owned subsidiary of Yankee Candle Group LLC (“Yankee Group”). February 2011 Senior Note Issuance In February 2011, Yankee Investments and Yankee Finance, Inc. (“Yankee Finance”) were formed in connection with the co-issuance of $315.0 million Senior PIK Notes (as defined below) by YCC Holdings and Yankee Finance. In connection with the issuance of the Senior PIK Notes, the equity interests in YCC Holdings were exchanged for new equity interests in its newly formed parent, Yankee Investments.Pursuant to this exchange, holders of Class A, Class B and Class C common units in YCC Holdings exchanged such units on a one for one basis for an identical interest in Class A, Class B, and Class C common units of Yankee Investments.After the exchange, each unit holder had the same ownership interest with the same rights and features in Yankee Investments that it previously had in YCC Holdings.Subsequent to the exchange, all outstanding Class A, B and C common units in YCC Holdings were converted to 1,000 Common Units in YCC Holdings, all of which are now held by its parent and sole member, Yankee Investments. In February 2011, YCC Holdings and Yankee Finance co-issued the “Senior PIK Notes” at a discount of $6.3 million for net proceeds of $308.7 million.Issuance costs related to the Senior PIK Notes were $9.7 million, of which $7.8 million were paid by YCC Holdings and $1.9 million were paid by Holding Corp. The costs paid by Holding Corp. have been reflected as a dividend to YCC Holdings in the accompanying consolidated statement of stockholder’s equity. The Senior PIK Notes were issued in a private placement exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”); however, the issuers have filed a registration statement with the Securities and Exchange Commission (the “SEC”) relating to an offer to exchange the notes for identical notes that have been registered under the Securities Act. The registration statement was declared effective on August 4, 2011 and all notes were subsequently exchanged. 29 Table of Contents The proceeds from the Senior PIK Notes were used to pay transaction costs (exclusive of the amounts paid by Holding Corp.) and make a payment of $300.8 million to Yankee Investments which in turn made payments of $297.8 million to holders of Yankee Investments’ Class A common units and payments of $3.0 million to holders of Yankee Investments’ Class B and Class C common units. The payments to the Class A common unit holders represent a partial return of their original investment and are reflected as an equity transaction by Yankee Investments.The payments to the Class B and Class C common unit holders who are members of management and directors of Holding Corp. did not affect the liquidation amounts for such units and accordingly are reflected as general and administrative expense in the accompanying consolidated statements of operations of both YCC Holdings and Holding Corp. and as a contribution by YCC Holdings in Holding Corp.’s accompanying consolidated statement of stockholder’s equity for the fifty-two weeks ended December 31, 2011. Cash interest on the Senior PIK Notes accrues at a rate of 10.25% per annum, and PIK Interest (defined below) accrues at the cash interest rate plus 0.75%. YCC Holdings is required to pay interest on the Senior PIK Notes entirely in cash interest, unless the conditions described in the indenture are satisfied with respect to the related interest period, in which case, YCC Holdings may pay interest on the Senior PIK Notes for such interest period by increasing the principal amount of the Senior PIK Notes or by issuing new PIK Notes for up to the entire amount of the interest payment (in each case, “PIK Interest”) to the extent described in the indenture. YCC Holdings is indirectly dependent upon dividends from Yankee Candle to generate the funds necessary to meet its outstanding debt service obligations. Neither Yankee Candle nor Holding Corp. guaranteed the Senior PIK Notes. Yankee Candle is not obligated to pay dividends to Holding Corp. and Holding Corp. is not obligated to pay dividends to YCC Holdings. Holding Corp. is allowed to make dividends to YCC Holdings (from dividends made by Yankee Candle to Holding Corp.) based upon the lower of (a) available excess cash flow based on provisions determined in Yankee Candle’s Credit Facility agreement, together with certain equity and debt issuances which, to date, have not occurred and (b) amounts available for restricted payments based on provisions included in the indentures governing Yankee Candle's senior notes and senior subordinated notes. See “- Liquidity and Capital Resources” below for a description of these restrictions. Subsequent Exchange In the fiscal second quarter of 2011, we formed Yankee Group, a Delaware limited liability company.Yankee Group is the parent of Yankee Investments. The members of Yankee Group include certain funds affiliated with Madison Dearborn Partners, LLC (“Madison Dearborn”), as well as certain management and directors of the company.In connection with the formation of Yankee Group, a second exchange of equity interests occurred, whereby holders of Class A, Class B and Class C common units in Yankee Investments exchanged such units on a one for one basis for an identical interest in Class A, Class B, and Class C common units of Yankee Group.After the exchange, each unit holder had the same ownership interest with the same rights and features in Yankee Group that it previously had in Yankee Investments.As of December 31, 2011, all outstanding common units of Yankee Investments were owned by Yankee Group. CRITICAL ACCOUNTING POLICIES AND ESTIMATES "Management's Discussion and Analysis of Financial Condition and Results of Operations" discusses our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the U.S. ("GAAP"). The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about operating results and the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies involve its more significant estimates and judgments and are therefore particularly important to an understanding of our results of operations and financial position. Valuation of Long-Lived Assets, Including Intangibles Long-lived assets on our consolidated balance sheets consist primarily of property and equipment, customer lists, tradenames and goodwill. We group retail long-lived assets for impairment by store location. Manufacturing assets, information systems, and corporate assets do not have identifiable cash flows that are largely independent of the cash flows of other assets and liabilities and of other asset groups, and therefore, such long-lived assets are included in an asset group that includes all assets and liabilities of the entity. An intangible asset with a finite useful life is amortized; an intangible asset with an indefinite useful life, including goodwill, is not amortized, but is evaluated annually for impairment. Reaching a determination on useful life requires significant judgments and assumptions regarding the future effects of obsolescence, competition and other economic factors. We have determined that our tradenames have an indefinite useful life and, therefore, are not being amortized. 30 Table of Contents Pursuant to ASC Topic 360 "Property, Plant, and Equipment," we periodically review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Such events or circumstances include, but are not limited to, a significant decrease in the fair value of the underlying business or store, or a change in utilization of property and equipment. If such facts or circumstances are determined to exist, an estimate of the undiscounted future cash flows produced by the long-lived asset, or the appropriate grouping of assets, is compared to the carrying value to determine whether impairment exists. If an asset or grouping of assets is determined to be impaired, the loss is measured based on the difference between the asset's fair value and its carrying value. An estimate of the asset's fair value is based on quoted market prices in active markets, if available. If quoted market prices are not available, the estimate of fair value is based on various valuation techniques, including a discounted value of estimated future cash flows. For goodwill, the annual impairment evaluation compares the fair value of a reporting unit to its carrying value and consists of two steps. First, we determine the fair value of each of our reporting units and compare them to the corresponding carrying values. Second, if the carrying amount of a reporting unit exceeds its fair value, an impairment loss is recognized for any excess of the carrying amount of the reporting unit's goodwill over the implied fair value of the goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation, in accordance with ASC Topic 805 "Business Combinations." The residual fair value after this allocation is the implied fair value of the reporting unit goodwill. We perform our annual impairment testing at the reporting unit level. We reviewed the provisions of ASC Topic350 "Intangibles—Goodwill and Other" with respect to the criteria necessary to evaluate the number of reporting units that exist. We also considered the way we manage our operations and the nature of those operations. As of November5, 2011, the date of our most recent annual impairment test, we had three reporting units: Retail, Wholesale and International. Fair values of the reporting units are derived through a combination of market-based and income-based approaches, each of which were weighted at 50% for the impairment test performed as of November5, 2011. The market-based approach estimates fair value by applying multiples of potential earnings, such as EBITDA and revenue, of publicly traded comparable companies. We believe this approach is appropriate because it provides a fair value using multiples from companies with operations and economic characteristics similar to our reporting units. The income-based approach is based on projected future debt-free cash flow that is discounted to present value using factors that consider the timing and risk of the future cash flows. We believe this approach is appropriate because it provides a fair value estimate based upon the reporting units expected long-term operations and cash flow performance. The income-based approach is based on a reporting unit's future projections of operating results and cash flows. These projections are discounted to present value using a weighted average cost of capital for market participants, who are generally thought to be industry participants. The future projections are based on both past performance and the projections and assumptions used in our current operating plan. Such assumptions are subject to change as a result of changing economic and competitive conditions. The income-based approach is based on future projections of operating results and cash flows. These projections are discounted to present value using a weighted average cost of capital for market participants, who are generally thought to be industry participants. Our future projections of operating results are based on both past performance and the projections and assumptions used in our current operating plan. Changes to our discount rate assumptions or our operating projections as a result of changing economic and competitive conditions could result in impairment charges. Further, if the economic market conditions worsen and our estimated future discounted cash flows decrease, we may incur additional impairment charges. Additional impairment charges related to our goodwill, tradenames or other intangible assets could have a significant impact on our financial position and results of operations. We completed our 2011 annual impairment testing of goodwill and indefinite-lived intangible assets as of November5, 2011 and no impairment was recorded as the fair value of these assets was substantially in excess of book value. As a result of our annual impairment testing for the years ended December 31, 2011 and January1, 2011 no impairment was recorded as the fair value of these assets were substantially in excess of book value. Sales/Receivables We sell our products both directly to retail customers and through wholesale channels. Merchandise sales are recognized upon transfer of ownership, including passage of title to the customer and transfer of the risk of loss related to those goods. In our wholesale and international segments, products are shipped "free on board" shipping point. In cases where the customer bears the risk of loss during shipment, we recognize revenue upon shipment. In some cases we have a policy of absorbing losses in the event of damaged and lost shipments. For these customers we recognize revenue based on the receipt date by the customer. In our retail segment, transfer of title takes place at the point of sale (i.e.,at our retail stores). There are no situations, either in our wholesale or retail segments, where legal risk of loss does not transfer immediately upon receipt by our customers. Although we do not provide a contractual right of return, in the course of arriving at practical business solutions to various claims, we have allowed sales returns and allowances. In these situations, customer claims for credit or return due to damage, defect, shortage or other reason must be pre-approved by us before credit is issued or such product is accepted for return. Such returns have not precluded sales recognition because we have a long history with such returns, which we use in establishing a reserve. This reserve, however, is subject to change. In our wholesale and international segments, we have included a reserve in our financial statements representing our estimated obligation related to promotional marketing activities. In addition to returns, we bear credit risk relative to our wholesale customers. We have provided a reserve for bad debts in our financial statements based on our estimates of the creditworthiness of our customers. However, this reserve is also subject to change. Changes in these reserves could affect our operating results. 31 Table of Contents Cost of Sales, Selling Expense and General and Administrative Expense Included within cost of sales on our consolidated statements of operations are the cost of the merchandise we sell through our retail and wholesale segments, inbound and outbound freight costs, the operational costs of our distribution facilities (which include receiving costs, inspection and warehousing costs and salaries) and expenses incurred by our merchandising and buying operations. Included within selling expenses are costs directly related to both wholesale and retail operations and primarily consist of payroll, occupancy, advertising and other operating costs, as well as pre-opening costs, which are expensed as incurred. Included within general and administrative expenses are costs associated with corporate overhead departments, including senior management, accounting, information systems, human resources, legal, marketing, management incentive programs and bonus and other costs that are not readily allocable to either the retail or wholesale segments. Inventory We write down our inventory for estimated obsolescence or unmarketable inventory in an amount equal to the difference between the cost of inventory and the estimated market value, based upon assumptions about future demand and market conditions. If actual future demand or market conditions are less favorable than those projected by management, additional inventory write-downs may be required. We value our inventory at the lower of cost or market on a first-in first-out ("FIFO") basis. Fluctuations in inventory levels along with the cost of raw materials could impact the carrying value of our inventory. Changes in the carrying value of inventory could affect our operating results. Derivative Instruments We use interest rate swaps to eliminate the variability of a portion of cash flows associated with the forecasted interest payments on Yankee Candle's Term Facility. This is achieved through converting a portion of the floating rate Term Facility to a fixed rate by entering into pay-fixed interest rate swaps. During the second quarter of 2009 Yankee Candle changed the interest rate election on its Term Facility from the three-month LIBOR rate to the one-month LIBOR rate. As a result, Yankee Candle's existing interest rate swaps were de-designated as cash flow hedges and we no longer account for these instruments using hedge accounting with changes in fair value recognized in the consolidated statement of operations. The unrealized loss included in other comprehensive income "OCI" on the date Yankee Candle changed its interest rate election is being amortized to other expense over the remaining terms of the two interest rate swap agreements. One of the swap agreements expired in March of 2010 and the other expired in March of 2011. During the second and third quarters of 2009, Yankee Candle entered into new interest rate swap agreements to further reduce the variability of cash flows associated with the forecasted interest payments on its Term Facility. These swaps are not designated as cash flow hedges and, are measured at fair value with changes in fair value recognized in the consolidated statement of operations as a component of other income (expense). Changes in the fair value of the swaps could materially affect our operating results. Segment Reporting We have segmented our operations in a manner that reflects how our chief operating decision-maker (the Chief Executive Officer) currently reviews our results and our subsidiaries' businesses. During fiscal years 2010 and earlier, we had two reportable segments—retail and wholesale. Wholesale had been an aggregation of the wholesale and international operating segments. Because of the increased importance of the international segment to the Company's operations, as evidenced by, among other things, higher sales volumes and the appointment of a full time international president, we disaggregated the international operations from the domestic wholesale operations during the first quarter of 2011 and now report three segments. We have restated all periods presented to conform to the current presentation. 32 Table of Contents The Chief Executive Officer evaluates our retail, wholesale and international operations based on an "operating earnings" measure. Such measure gives recognition to specifically identifiable operating costs such as cost of sales and selling expenses. Costs and income not specifically identifiable are included within the unallocated/corporate/other column and include administrative charges, interest expense, fair value changes of derivative contracts, restructuring charges for continuing operations and other costs not allocated to specific operating segments and are accordingly reflected in the unallocated/corporate/other column of the Company's segment footnote. The effects of purchase accounting adjustments related to the Merger are not included in segment operations below, consistent with internal reports used by the Chief Executive Officer. These amounts are also included in the unallocated/corporate/other column. We do not account for or report assets, capital expenditures or depreciation and amortization by segment to the Chief Executive Officer. Income Taxes We account for income taxes based on the separate return method for the consolidated group.Under this method, current and deferred tax expense or benefit for the period is determined for the Company and its subsidiaries as a separate group on a standalone basis. We file income tax returns in the U.S. federal jurisdiction, various states, Canada, the United Kingdom and Germany. Significant judgment is required in evaluating our tax positions and determining our provision for income taxes. During the ordinary course of business there are many transactions and calculations for which the ultimate tax determination is uncertain. We establish reserves for tax-related uncertainties based on estimates of whether, and to what extent, additional taxes will be due. We adjust these reserves in light of changing facts and circumstances. The provision for income taxes includes the impact of our reserve positions and changes to those reserves when appropriate. We also recognize deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. We have significant deferred tax liabilities recorded on our financial statements, which are attributable to the effect of purchase accounting adjustments recorded as a result of the Merger. We also have a significant deferred tax asset recorded on our financial statements. This asset arose at the time of our recapitalization in 1998 and reflects the tax benefit of future tax deductions for us from the recapitalization. The recoverability of this future tax deduction is dependent upon our future profitability. We have made an assessment that this asset is more likely than not to be recovered and is appropriately reflected on the balance sheet. Should we find that we are not able to utilize this deduction in the future we would have to record a reserve for all or a part of this asset, which would adversely affect our operating results and cash flows. Equity-based Compensation We account for our equity-based compensation in accordance with ASC Topic 718 "Compensation—Stock Compensation." Equity-based compensation charges of $3.9million and $1.0million were recorded in the accompanying consolidated statements of operations for the fifty-two weeks ended December 31, 2011 and the fifty-two weeks ended January1, 2011, respectively. Included in the $3.9 million of equity-based compensation for the fifty-two weeks ended December 31, 2011 was the $3.0 million payment to the holders of ClassB common units and ClassC common units in relation to the issuance of the Senior PIK Notes. For the fifty-two weeks ended January2, 2010, equity-based compensation charges of $0.9million were recorded in the accompanying consolidated statements of operations. With respect to the ClassB and ClassC common units, since we are no longer publicly traded as a result of the Merger, we base our estimate of expected volatility on the median historical volatility of a group of eight comparable public companies. The historical volatilities of the comparable companies were measured over a 5-year historical period. The expected term of the ClassB and ClassC common units granted represents the period of time that the units are expected to be outstanding and is assumed to be approximately 5years based on management's estimates of the time to a liquidity event. We do not expect to pay dividends, and accordingly, the dividend yield is zero. The risk free interest rate reflects a five-year period commensurate with the expected time to a liquidity event and was based on the U.S. Treasury yield curve. We do not estimate a forfeiture rate as our unvested shares vest daily. PERFORMANCE MEASURES We measure the performance of our retail, wholesale and international segments through a segment margin calculation, which specifically identifies not only gross profit on the sales of products through the three channels but also costs and expenses specifically related to each segment. 33 Table of Contents Fluctuations in Quarterly Operating Results We have experienced, and will experience in the future, fluctuations in our quarterly operating results. There are numerous factors that can contribute to these fluctuations; however, the principal factors are seasonality, new store openings and store closings and wholesale activity. Seasonality We have historically realized higher revenues and operating income in our fourth quarter, particularly in our retail business. This has been primarily due to increased sales in the giftware industry during the holiday season in the fourth quarter. Retail Store Openings and Closings The timing of our new store openings and closings may have an impact on our quarterly results. First, we incur certain one-time expenses related to opening each new store. These expenses, which consist primarily of occupancy, salaries, supplies and marketing costs, are expensed as incurred. Second, most store expenses vary proportionately with sales, but there is a fixed cost component. This typically results in lower store profitability when a new store opens because new stores generally have lower sales than mature stores. Due to both of these factors, during periods when new store openings as a percentage of the base are higher, operating profit may decline in dollars and/or as a percentage of sales. As the overall store base matures, the fixed cost component of selling expenses is spread over an increased level of sales, assuming sales increase as stores age, resulting in a decrease in selling and other expenses as a percentage of sales. Wholesale Account Activity The timing of new wholesale accounts may have an impact on our quarterly results due to the size of initial opening orders and promotional programs associated with the roll-out of orders. In addition, the loss of wholesale accounts may impact our quarterly results. OVERVIEW The following tables present our results of operations for the fifty-two weeks ended December 31, 2011, January1, 2011 and January2, 2010: Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended (in millions) December 31, 2011 January 1, 2011 January 2, 2010 YCC Holdings LLC Statements of Operations Data: Sales $ $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Income from operations Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes ) ) ) Net income $ $ $ 34 Table of Contents Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended (in millions) December 31, 2011 January 1, 2011 January 2, 2010 Yankee Holding Corp. Statements of Operations Data: Sales $ $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Income from operations Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes ) ) ) Net income $ $ $ The following tables set forth the various components of our consolidated statements of operations, expressed as a percentage of sales, for the periods indicated that are used in connection with the discussion herein. Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended December 31, 2011 January 1, 2011 January 2, 2010 YCC Holdings LLC Statements of Operations Data: Sales: Retail % % % Wholesale International Total sales Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Operating income Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes - Net income % % % 35 Table of Contents Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended December 31, 2011 January 1, 2011 January 2, 2010 Yankee Holding Corp. Statements of Operations Data: Sales: Retail % % % Wholesale International Total sales Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Operating income Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes - Net income % % % EXECUTIVE SUMMARY The current retail and economic environment continues to be difficult. General consumer spending levels, unemployment levels and other economic conditions greatly impact the retail and wholesale industries. Like other consumer-facing companies, our business continues to be impacted by these factors. Sluggish mall traffic and reduced consumer spending impacted both our retail and wholesale businesses. The following is a summary of our fifty-two weeks ended December 31, 2011 (“2011”): ● Despite the continued weakened economic environment, including sluggish retail traffic and depressed consumer spending, sales increased 7.1% to $785.8 million in 2011 from $733.7 million during the fifty-two weeks ended January 1, 2011 (“2010”), driven primarily by double digit growth in our international operations and consumer direct business, new store openings and increased sales in our domestic wholesale business. ● Total retail sales, including our consumer direct business increased 1.7% in 2011 compared to 2010. Yankee Candle comparable store sales were flat to the prior year, while consumer direct sales increased by 20.8%.Our stores experienced a decrease in traffic by approximately 2.4%, however that was offset by an increase in average ticket of 2.4%. ● In 2011 we increased our Yankee Candle retail sales base by 37 net stores, including opening 5 stores in Ontario, Canada.We ended the year with 552 Yankee Candle retail stores located in 46 states in the United States and one province in Canada. ● We ended 2011 with approximately 34,500 wholesale locations, including our European operations. FIFTY-TWO WEEKS ENDED DECEMBER 31, 2011 (“2011”) COMPARED TO FIFTY-TWO WEEKS ENDED JANUARY 1, 2011 (“2010”) Sales Sales increased 7.1% to $785.8million in 2011 from $733.7million in 2010. Retail Sales Retail sales increased 5.4% to $449.2million for 2011 from $426.3million for 2010. The increase in retail sales was achieved primarily through (i)the addition of 40 new Yankee Candle retail stores opened in 2011 which increased sales by approximately $11.0 million, (ii) a 20.8% comparable sales growth in our consumer direct business resulting in approximately $6.6million in increased sales, (iii) increased sales attributable to stores opened in 2010 that have not entered the comparable store base (which in 2010 were open for less than a full year) of approximately $3.4million and (iv)increased sales in our fundraising business of approximately $1.9 million. 36 Table of Contents Our comparable store sales for 2011 were flat to the prior year. Total comparable retail store sales including our consumer direct business increased approximately 1.7% in 2011 compared to 2010. Retail comparable store sales represent a comparison of sales during the corresponding fiscal periods for stores in our comparable stores sales base. A store first enters our comparable store sales base in the fourteenth fiscal month of operation. Permanently closed stores are excluded from the comparable store calculation beginning in the month in which the store closes. Our comparable store sales experienced a decrease in traffic of approximately 2.4%, however that was fully offset by in increase in average ticket of 2.4% over the prior year.There were 512 stores in the Yankee Candle comparable store base as of December 31, 2011 as compared to 489 stores included in the Yankee Candle comparable store base as of January1, 2011. There were 552 total retail stores open as of December 31, 2011, compared to 515 total retail stores open as of January1, 2011. Wholesale Sales Wholesale sales increased 1.2% to $235.2million for 2011 from $232.5million for 2010. The increase in wholesale sales was primarily due to increased sales to the premium mass and specialty/department store channels of approximately $14.6 million, partially offset by (i) decreased sales in our gift store account channel of $8.2 million, (ii) decreased sales in our co-packaging and licensing activities of approximately $2.8million and (iii) decreased sales in other wholesale channels of approximately $0.9 million. International Sales International sales increased 35.4% to $101.3million for 2011 from $74.8million for 2010. The increase in international sales was primarily due to (i) increased sales in our United Kingdom wholesale business of $11.2 million driven primarily by new locations opened in the last 12 months and increased volume to existing customers, (ii)increased sales in our concession channel of $6.6 million, (iii) increased sales in our export direct channel of $4.1 million and (iv) an increase of $2.9 million due to the effect of changes in foreign currency exchange rates, primarily the British Pound. Gross Profit Gross profit is sales less cost of sales. Included within cost of sales are the cost of the merchandise we sell through our retail and wholesale segments, inbound and outbound freight costs, the operational costs of our distribution facilities, which include receiving costs, inspection and warehousing costs, and salaries and expenses incurred by Yankee Candle's buying and merchandising operations. Gross profit increased 4.4% to $445.4million in 2011 from $426.6million in 2010. As a percentage of sales, gross profit decreased to 56.7% in 2011 from 58.1% in 2010. Included in the calculation of gross profit for fiscal 2011 and 2010 are purchase accounting costs of $0.5million and $0.3million, respectively. These costs were not allocated to our segments. Retail Gross Profit Retail gross profit dollars increased 4.3% to $293.1million for 2011 from $281.0million for 2010. The increase in gross profit dollars was primarily attributed to (i) sales volume increases in our retail operations, which contributed approximately $16.5million, (ii) price increases taken during the second quarter of 2011, which assuming no elasticity contributed approximately $7.1 million,(iii) sales volume increases from our Yankee Candle fundraising division which contributed additional gross profit of approximately $0.8 million, and (iv) favorable product mix of approximately $0.7 million, partially offset by (i) increased promotional activity of approximately $10.7 million and (ii) increased costs in our supply chain operations of approximately $2.3 million driven largely by inflation in wax and transportation costs. As a percentage of retail sales, retail gross profit decreased to 65.2% for 2011 from 65.9% for 2010.The decrease in retail gross profit rate was primarily the result of (i) increased promotional activity of approximately 0.8%, (ii) decreased profitability in our Yankee Candle fundraising division of approximately 0.1%, and (iii) increased costs in our supply chain operations of approximately 0.5%, partially offset by price increases taken during the second quarter of 2011, which assuming no elasticity increased gross profit by approximately 0.5% and favorable product mix of approximately 0.2%. 37 Table of Contents Wholesale Gross Profit Wholesale gross profit dollars decreased 5.1% to $110.1million for 2011 from $116.0million for 2010. The decrease in gross profit dollars was primarily attributable to (i) increased costs in our supply chain operations of approximately $4.5 million driven largely by inflation in wax and transportation costs, (ii) unfavorable product mix of approximately $3.6 million driven largely by a shift in sales mix to our premium mass customers, (iii) increased promotional activity of approximately $3.5 million, and (iv) decreased sales volume in our co-packaging and licensing activities producing unfavorable margin dollars of approximately $0.4million, partially offset by (i) price increases taken during the second quarter of 2011, which assuming no elasticity contributed approximately $3.8 million and (ii) sales volume increases within our wholesale operations which contributed approximately $2.3million. As a percentage of wholesale sales, wholesale gross profit decreased to 46.8% for 2011 from 49.9% for 2010. The decrease in wholesale gross profit rate was primarily the result of (i) increased costs in our supply chain operations of approximately 1.9%, (ii) unfavorable product mix of approximately 1.7% driven largely by a shift in sales mix to our premium mass customers, and (iii) increased promotional activity of approximately 0.8%, partially offset by (i) price increases taken during the second quarter of 2011, which assuming no elasticity contributed approximately 0.9% and (ii) decreased sales volume within our co-packaging and licensing activities, which has a lower profit margin, and which has become a smaller portion of the wholesale business resulting in favorable margin rate of approximately 0.4% relative to the prior year. International Gross Profit International gross profit dollars increased 42.9% to $42.8million for 2011 from $30.0million for 2010. The increase in international gross profit dollars was primarily attributable to (i) increased sales volume of $10.2 million, (ii) favorable product cost and channel mix of $3.9 million and (iii) an increase of $1.2 million due to the effect of changes in foreign currency exchange rates, primarily the British Pound. These increases in gross profit dollars were partially offset by increased allowances and promotional activity which decreased gross profit by approximately $2.0 million and increased costs in our supply chain operations of approximately $0.5 million driven largely by inflation in transportation costs. As a percentage of international sales, international gross profit increased to 42.3% for 2011 from 40.0% for 2010. The increase in gross profit rate was primarily attributable to favorable product and channel mix of approximately 3.8% driven primarily by increased sales within our concessions channel and increased sales of our candle products, which both have higher margins, partially offset by increased allowances and promotional activity which decreased gross profit rate by 1.1% and increased costs in our supply chain operations of 0.5% driven largely by inflation in transportation costs. Selling Expenses Selling expenses increased 10.5% to $235.0million for 2011 as compared to $212.6million for 2010. These expenses are related to both wholesale and retail operations and consist of payroll, occupancy, advertising and other operating costs, as well as pre-opening costs, which are expensed as incurred.As a percentage of sales, selling expenses were 29.9% and 29.0% for 2011 and 2010, respectively. Included in selling expenses for fiscal 2011 and 2010 are purchase accounting costs of $13.7million and $14.2million respectively, consisting primarily of the amortization of intangible assets. These costs were not allocated to our segments. Retail Selling Expenses Retail selling expenses increased 8.8% to $185.0million for 2011 as compared to $170.0million for the 2010. These expenses relate to payroll, occupancy, advertising and other store operating costs, as well as pre-opening costs, which are expensed as incurred. As a percentage of retail sales, retail selling expenses were 41.2% and 39.9% for 2011 and 2010, respectively. This increase in retail selling expenses was primarily related to expenses incurred in new Yankee Candle retail stores opened in 2011 and 2010, which together contributed approximately $8.9million, increases in marketing related spend of approximately $3.8million, increases in commissions related to the sales growth in our Yankee Candle fundraising division of approximately $0.5 million and other incremental selling costs as a result of increased sales volume. The increase in selling expenses as a percentage of sales was primarily due to increases in marketing related expenses, which negatively impacted selling expense by approximately 0.8%, and increases from new Yankee Candle retail stores opened in 2011 and 2010, which together negatively impacted selling expense by approximately 0.6%.New stores typically generate higher selling expenses as a percentage of sales than mature stores since fixed costs, as a percent of sales, are higher in the early period of a store’s operation. Wholesale Selling Expenses Wholesale selling expenses increased 10.8% to $13.3million for 2011 as compared to $12.0million for 2010. These expenses relate to payroll, advertising and other operating costs. As a percentage of wholesale sales, wholesale selling expenses were 5.6% and 5.2% for 2011 and 2010, respectively. 38 Table of Contents The increase in selling expenses in dollars and as a percentage of sales in our wholesale business was driven primarily by increased marketing costs and other related selling expenses related to the increased sales volume. International Selling Expenses International selling expenses increased 40.2% to $22.9million for 2011 as compared to $16.4million for 2010. These expenses relate to payroll, commissions, advertising and other operating costs. As a percentage of international sales, international selling expenses were 22.6% for 2011 and 21.9% for 2010. The increase in selling expenses in dollars was primarily attributable to increased commissions, labor and other related selling expenses of approximately $5.8 million driven by the revenue growth in that business as well as an increase of $0.7 million due to the effect of changes in foreign currency exchange rates, primarily the British Pound. The increase in selling expenses as a percentage of sales was primarily driven by increased commissions of approximately 0.7% driven by the revenue growth in our concessions channel. General and Administrative Expenses General and administrative expenses, which are shown in the unallocated/corporate/other column of the Company's segment footnote, consist primarily of personnel-related costs including senior management, accounting, information systems, human resources, legal, marketing, management incentive programs and bonus and other costs that are not readily allocable to either the retail or wholesale operations. YCC Holdings’ general and administrative expenses were $62.5million and $62.6million for 2011 and 2010, respectively.As a percentage of sales, general and administrative expenses were 7.9% and 8.5% for 2011 and 2010, respectively. Holding Corp.’s general and administrative expenses were $62.0million and $62.6million for 2011 and 2010, respectively.As a percentage of sales, general and administrative expenses were 7.9% and 8.5% for 2011 and 2010, respectively. The decrease in general and administrative expense as a percentage of sales resulted primarily by holding general and administrative expenses for both YCC Holdings and Holding Corp. relatively flat to the prior year as compared to a 7.1% increase in revenue. Restructuring Charges During 2008 and 2009, the Company initiated restructuring plans related to its Aroma Naturals and Illuminations businesses and certain corporate workforce restructuring activities.During 2010, the Company initiated a restructuring plan primarily related to the elimination of a facility and certain employee positions as a result of the restructuring of the Company’s shipping and warehousing activities. The Company incurred restructuring charges of $1.2million during 2010.The Company made payments of $0.2 million and $2.7 million during 2011 and 2010, respectively.As of December 31, 2001, the balance in the restructuring accrual of $0.9 million was primarily related to lease agreements for one Illuminations retail store and a lease related the former Illuminations corporate headquarters in Petaluma, California.The lease for the Illuminations retail store expires in January 2017 and the lease for the property in Petaluma California expires in March 2013. These leases will be paid through the lease termination date unless the Company is able to structure a buyout agreement with the landlord. Interest and Other (Income) Expense, Net YCC Holdings’ interest and other (income) expense, net, which is shown in YCC Holdings’ unallocated/corporate/other column of YCC Holdings’ segment footnotes was $94.2 million for 2011 compared to $84.6 million for 2010.The primary component of this expense is interest expense, which was $101.6 million and $75.6 million for 2011 and 2010, respectively. The increase in interest expense primarily relates to $31.1 million of interest expense related to the Senior PIK Notes, partially offset by adecrease in interest expense of $5.1 million related to lower average borrowings relative to 2010 and a lower average notional amount of our pay fixed interest rate swaps. Changes in the fair value of our derivative contracts are recognized in the consolidated statement of operations. During 2011 we recognized a gain of $6.4 million related to derivative contracts. During 2010 we recognized $9.0 million in expense related to derivative contracts. Holding Corp.’s interest and other (income) expense, net, which is shown in Holding Corp.’s unallocated/corporate/other column of Holding Corp.’s segment footnote was $63.1 million for 2011 compared to $84.6 million for 2010.The primary component of this expense is interest expense, which was $70.5 million and $75.6 million for 2011 and 2010, respectively. The decrease in interest expense primarily relates to adecrease in interest expense of $5.1 million related to lower average borrowings relative to 2010 and a lower average notional amount of our pay fixed interest rate swaps. 39 Table of Contents Changes in the fair value of our derivative contracts are recognized in the consolidated statement of operations. During 2011 we recognized a gain of $6.4 million related to derivative contracts. During 2010 we recognized $9.0 million in expense related to derivative contracts. Provision for Income Taxes The provision for income taxes for YCC Holdings for 2011 and 2010, was $20.0million and $23.7million, respectively. The effective tax rates 2011 and 2010 were 37.2% and 35.9%, respectively. The increase in the YCC Holdings effective tax rate for 2011 compared 2010 is primarily attributable to a reduction in the manufacturing deduction. The provision for income taxes for Holding Corp. for 2011 was $30.5 million compared to $23.7 million for 2010. The effective tax rates for 2011 and 2010 were 35.8% and 35.9%, respectively. Loss from Discontinued Operations, Net of Tax The discontinued operations of both the Illuminations and Aroma Naturals businesses are as follows: Fifty-two Weeks Ended December 31,2011 Fifty-two Weeks Ended January1,2011 Sales $
